Exhibit 10.1














































INLAND DIVERSIFIED DAYVILLE KILLINGLY MEMBER, L.L.C.







LIMITED LIABILITY COMPANY AGREEMENT








































Dated as of October 3, 2012









































LIMITED LIABILITY COMPANY AGREEMENT

OF

INLAND DIVERSIFIED DAYVILLE KILLINGLY MEMBER, L.L.C.




THIS LIMITED LIABILITY COMPANY AGREEMENT (this “Agreement”) dated as of October
3, 2012, is made by and between Inland Diversified Killingly Member II, L.L.C.,
a Delaware limited liability company (“Inland”), and Dayville Unit Investors,
LLC, a  (the “Investor”).

Preliminary Statements

WHEREAS, Inland the Investor entered into that certain Contribution Agreement,
dated October 3, 2012 (the “Contribution Agreement”), providing for the
contribution by the Investor of certain real property therein described (the
“Property”) to the Company in exchange for a non-managing membership interest in
the Company;

WHEREAS, it is a requirement of the Contribution Agreement that the Members
enter into this Agreement; and

WHEREAS, the parties hereto now desire to enter into this Limited Liability
Company Agreement in order to (i) reflect the admission of the Members as the
sole Members of the Company, (ii) establish the manner in which the business and
affairs of the Company shall be managed and (iii) determine the respective
rights, duties and obligations of the Members with respect to the Company and
each other.

NOW THEREFORE, the parties hereto, in consideration of the foregoing premises
and the mutual covenants and agreements contained herein, hereby agree as
follows:

ARTICLE I

DEFINED TERMS

The following terms shall have the following meanings when used herein:

Adjusted Capital Account Deficit:  With respect to any Member, the deficit
balance, if any, in such Member’s Capital Account as of the end of the relevant
Allocation Year, after giving effect to the following adjustments:  (i) credit
to such Capital Account any amount that such Member is obligated to restore
pursuant to any provision of this Agreement, is otherwise treated as being
obligated to restore under Treasury Regulation Section 1.704-1(b)(2)(ii)(c), or
is deemed to be obligated to restore pursuant to the penultimate sentences of
Treasury Regulation Sections 1.704-2(g)(1) and 1.704-2(i)(5); and (ii) debit to
such Capital Account the items described in Treasury Regulations Sections
1.704-1(b)(2)(ii)(d)(4), (5) and (6).  The foregoing definition of Adjusted
Capital Account Deficit is intended to comply with the provisions of Treasury
Regulation Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

Affiliate:  With respect to any Person, (i) any Person directly or indirectly
controlled by, controlling or under common control with such Person, (ii) any
officer, director, general partner




















or manager of such Person, or (iii) any Person which owns, directly or
indirectly, ten percent (10%) or more of any class of voting securities of such
Person or which exercises control over the management of such Person.  For the
purposes of this Agreement, “control” when used with respect to any specified
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities or
other beneficial interests, by contract or otherwise; and the term “controls,”
“controlling” and “controlled” have the meanings correlative to the foregoing.

Allocation Year:  Means (i) the period commencing on the Closing Date and ending
on December 31, 2012, (ii) any subsequent period commencing on January 1 and
ending on the following December 31, or (iii) any portion of the period
described in clause (ii) for which the Company is required to allocate Profits,
Losses and other items of Company income, gain, loss or deduction pursuant to
Article V.

Business Day:  Any day other than Saturday, Sunday or any other day on which
commercial banks are required or authorized by law to close in Chicago,
Illinois.

Capital Account:  The Capital Account maintained for each Member pursuant to
Section 3.5.

Capital Contribution:  With respect to any Member, the aggregate amount of such
Member’s Initial Capital Contribution to the Company plus any and all additional
amounts of money and the initial Gross Asset Value of any property subsequently
contributed by such Member to the Company (net of any liabilities secured by
such property or to which such property is otherwise subject).

Capital Expenditures:  For any period, the amount expended for items capitalized
under generally accepted accounting principles, consistently applied, except for
such items as are otherwise classified under this Agreement.

Capital Transaction:  Any of the following: (a) a sale, exchange, transfer,
assignment or other disposition of all or a portion of any material asset of the
Company (or Owner LLC) other than tangible personal property that is not sold or
transferred in connection with the sale or transfer of real property or a
leasehold interest in real property; (b) any condemnation or deeding in lieu of
condemnation of all or a portion of any material asset of the Company (or Owner
LLC); and (c) any fire or other casualty to the Property or any other material
asset of the Company (or Owner LLC).

Cash Shortfall:  For any period, the excess, if any, of (a) Operating Expenses
over (b) Gross Receipts.

Cash Shortfall Loan:  A loan made by a Member (or Affiliate or other Person
designated by a Member) to the Company pursuant to Section 3.3.A hereof, on the
terms set forth in Section 3.3.B hereof.

Certificate:  The Certificate of Formation for the Company filed with the
Secretary of State, pursuant to Section 18-201 of the LLC Act (as hereinafter
defined), as the same may be amended and restated from time to time.





- 2 -













Class A Member:  The Members of the Company that hold Class A Units.

Class A Units:  The Units of the Company that are characterized as Class A Units
and listed on Schedule A attached hereto.

Class B Member:  The Members of the Company that hold Class B Units.

Class B Units:  The Units of the Company that are characterized as Class B Units
and listed on Schedule A attached hereto.

Closing Date:  Means the date of this Agreement.

Code:  The Internal Revenue Code of 1986, as amended, or any corresponding
provision or provisions of prior or succeeding law.

Company:  Inland Diversified Dayville Killingly Member, L.L.C., a limited
liability company formed under the laws of the State of Delaware, and any
successor limited liability company.

Company Minimum Gain:  Has the meaning given to the term “partnership minimum
gain” set forth in Treasury Regulations §1.704-2(d).  

Contribution Agreement:  Has the meaning set forth in the Preliminary Statements
to this Agreement.

Depreciation:  For each Allocation Year, an amount equal to the depreciation,
amortization, or other cost recovery deduction allowable with respect to an
asset for such Allocation Year, except that if the Gross Asset Value of an asset
differs from its adjusted basis for federal income tax purposes at the beginning
of such Allocation Year, Depreciation shall be an amount which bears the same
ratio to such beginning Gross Asset Value as the federal income tax
depreciation, amortization, or other cost recovery deduction for such Allocation
Year bears to such beginning adjusted tax basis.  If any asset shall have a zero
adjusted basis for federal income tax purposes, Depreciation shall be determined
utilizing any reasonable method selected by the Manager.

Earnout:  It is hereby agreed that that the stabilized maximum Gross Asset Value
of the Property is Sixty Million One Hundred Ninety-one Thousand Six Hundred
Thirty-seven and 81/100 Dollars ($60,191,637.81).  At Contribution, the maximum
Gross Asset Value of the Property shall be reduced by the sum of Five Million
Five Hundred Eighty-three Thousand Six Hundred Fifteen and 34/100 Dollars
($5,583,615.34) (collectively, the “Earnout Value”).  The Earnout Value is
comprised of the following described tenancies (individually, an “Earnout
Tenant,” and collectively, the “Earnout Tenancies”): (i) Five Below (8,000
square feet of demised premises (Pad D)); and (ii) Jeweler (2,100 square feet of
demised premises (Pad C)); and (iii) Aspen Dental (3,200 square feet of demised
premises (Pad C)); and (iv) vacant ground lease (2,654 square feet of demised
premises); and vacant ground lease (6,295 square feet of demised premises. The
stabilized Gross Asset Value of the Property is the maximum possible value of
the Property and the Earnout Value may be less than $5,583,615.34 (depending
upon the leasing activities of Investor) but shall never exceed the sum of
$5,583,615.34 in any event.  The





- 3 -













Earnout Value may be earned by Investor commencing on the date of Contribution
through January 31, 2015, all in accordance with the terms of the Earnout
Agreement attached hereto as Exhibit “A,” and made a part hereof.

80% Owned Affiliate:  With respect to any Person, an Affiliate of such Person of
which 80% or more of the capital stock (or its equivalent in the case of Persons
other than corporations) is owned beneficially by such Person directly, or
indirectly through one or more 80% Owned Affiliates, or by a Person who,
directly or indirectly, owns beneficially 80% or more of the equity interest (or
its equivalent in the case of Persons other than corporations) of such Person;
provided that, for purposes of determining the ownership of the equity interests
of any Person, de minimis amounts of stock held by directors, nominees and
similar Persons pursuant to statutory or regulatory requirements shall not be
taken into account.

Event of Bankruptcy:  With respect to any Member, if such Member (i) makes an
assignment for the benefit of creditors, (ii) files a voluntary petition in
bankruptcy, (iii) is adjudged a bankrupt or insolvent, or has entered against it
an order for relief, in any bankruptcy or insolvency proceeding, (iv) files a
petition or answer seeking for itself any reorganization, arrangement,
composition, readjustment, liquidation, dissolution or similar relief under any
statute, law or regulation, (v) files  an answer or other pleading admitting or
failing to contest the material allegations of a petition filed against the
Member in any proceeding of this nature, (vi) seeks, consents to or acquiesces
in the appointment of a trustee, receiver or liquidator of the Member or of all
or any substantial part of its properties, or (vii) 120 days after the
commencement of any proceeding against the Member seeking reorganization,
arrangement, composition, readjustment, liquidation, dissolution or similar
relief under any statute, law or regulation, if the proceeding has not been
dismissed, or if within 90 days after the appointment without such Member’s
consent or acquiescence of a trustee, receiver or liquidator of such Member or
of all or any substantial part of its properties, the appointment is not vacated
or stayed, or within 90 days after the expiration of any such stay, the
appointment is not vacated.  With respect to a Member, the foregoing definition
of “Event of Bankruptcy” is intended to replace and shall supersede and replace
the definition of “Bankruptcy” set forth in Sections 18-101(1) and 18-304 of the
LLC Act.

Fiscal Year:  Means (i) the period commencing on the date hereof and ending on
December 31, 2012, and (ii) any subsequent period commencing on January 1 and
ending on the earlier to occur of (A) the following December 31, or (B) the date
on which all of the assets of the Company are distributed pursuant to Section
9.2 and the Certificate has been cancelled pursuant to the LLC Act.

Gross Asset Value: With respect to any asset, the asset’s adjusted basis for
federal income tax purposes, except as follows:

(a)

The initial Gross Asset Value of any asset contributed by or credited to a
Member to the Company shall be the gross fair market value of such asset, as
reasonably determined by the Manager (consistent with the stabilized maximum
Gross Asset Value of the Property as described above);





- 4 -













(b)

The Gross Asset Values of all assets of the Company and Owner LLC shall be
adjusted to equal their respective gross fair market values, as reasonably
determined by the Manager, as of the following times: (i) the acquisition of an
interest or an additional interest in the Company by any new or existing Member
in exchange for more than a de minimis Capital Contribution; (ii) the
distribution by the Company or Owner LLC to a Member of more than a de minimis
amount of property or money as consideration for an interest in the Company;
(iii) the liquidation of the Company within the meaning of Treasury
Regulations §1.704-l(b)(2)(ii)(g); and (iv) whenever otherwise permitted under
Treasury Regulations §1.704-l(b)(2)(iv)(f); provided, however, that adjustments
pursuant to clause (i) above shall be made only if the Manager determines that
such adjustments are necessary or appropriate to reflect the relative economic
interests of the Members;

(c)

The Gross Asset Value of any asset of the Company or Owner LLC distributed to a
Member shall be the gross fair market value of such asset on the date of
distribution as determined in accordance with the provisions hereof;

(d)

The Gross Asset Values of the assets of the Company or Owner LLC shall be
increased (or decreased) to reflect any adjustments to the adjusted basis of
such assets pursuant to Code Section 734(b) or Code Section 743(b), but only to
the extent that such adjustments are taken into account in determining Capital
Accounts pursuant to Treasury Regulations §1.704-l(b)(2)(iv)(m) and subparagraph
(vi) of the definition of Profit and Losses; provided, however, that Gross Asset
Values shall not be adjusted pursuant to this paragraph (d) to the extent the
Manager determines that an adjustment pursuant to paragraph (b) hereof is
necessary or appropriate in connection with a transaction that would otherwise
result in an adjustment pursuant to this paragraph (d); and

(e)

If the Gross Asset Value of an asset has been determined or adjusted pursuant to
paragraphs (a), (b), or (d), such Gross Asset Value shall thereafter be adjusted
by the Depreciation taken into account with respect to such asset for purposes
of computing Profits and Losses.

(f)

The Members agree that the (i) stabilized maximum Gross Asset Value of the
Property is Sixty Million One Hundred Ninety-one Thousand Six Hundred
Thirty-seven and 81/100 Dollars ($60,191,637.81).  At Contribution, the
stabilized Gross Asset Value shall be reduced by the Earnout Value.  

Gross Receipts:  For any period, all cash receipts and revenues of the Company
and/or Owner LLC of any kind calculated on a cash basis, including, without
limitation or duplication (i) all Rents received by the Company and/or Owner
LLC, (ii) all payments received by the Company and/or Owner LLC from the
operators of any licensed facilities or concessions, (iii) all other forms of
rent, revenue, income, proceeds, royalties, profits and other benefits paid to
the Company from using, leasing, licensing, processing, operating from or in, or
otherwise enjoying all or any portion of the Property, (iv) all payments under
business interruption insurance policies or proceeds payable under any policy of
insurance covering loss of Rents, (v) any utility or other deposits returned to
the Company and/or Owner LLC or other refunds accruing to the Company and/or
Owner LLC, (vi) any interest earned on security deposits held by the Company





- 5 -













and/or Owner LLC to the extent retained by the Company and/or Owner LLC, and
interest earned on operating and other accounts of the Company and/or Owner LLC,
(vii) all amounts received by the Company and/or Owner LLC from tenants at the
Property in connection with the surrender of such tenants’ leases and (viii) all
refunds, rebates and other recoveries of items previously charged as Operating
Expenses, but excluding, (a) Capital Contributions to the Company, (b) Net
Proceeds of a Capital Transaction and Net Proceeds of a Financing, (c) sums held
by the Company and/or Owner LLC as security deposits under leases for space at
the Property unless and until applied to the satisfaction of tenants’
obligations under such leases (to the extent permitted under applicable leases
and law) and (d) non-cash charges accruing to the Company and/or Owner LLC in
the nature of depreciation and amortization of the Property.

Impositions:  With respect to the Property, all taxes (including sales and use
taxes), assessments (including all assessments for public improvements or
benefits, whether or not commenced or completed prior to the date hereof),
water, sewer or other rents, rates and charges, excises, levies, license fees,
permit fees, inspection fees and other authorization fees and other charges, in
each case whether general or special, ordinary or extraordinary, of every
character (including all interest and penalties thereon), which at any time may
be assessed, levied, confirmed or imposed by any governmental or
quasi-governmental authority having jurisdiction over the Property on or in
respect of or be a lien upon (i) the Property or any estate or interest therein,
(ii) any occupancy, use or possession of, or activity conducted on, the
Property, or (iii) the Rents from the Property or the use or occupancy thereof.

Inland Parent:  Inland Diversified Real Estate Trust, Inc., a Maryland
corporation.

Inland Preferred Return:  A per annum rate equal to (x) 15% per annum,
compounded monthly, for the period beginning on the date hereof and ending on
the date that is five (5) years after the date hereof and (y) 20% per annum,
compounded monthly, from and after the date that is five (5) years after the
date hereof, on Inland’s Invested Capital as adjusted from time to time,
provided, however, that such rate shall be prorated for each Fiscal Year of the
Company which is less than twelve (12) full months.

Invested Capital:  With respect to each Member, the amount set forth opposite
such Member’s name on Schedule A attached hereto, as increased, from to time, by
any additional Capital Contributions made or deemed made by such Member pursuant
to the terms of this Agreement following the date hereof, and as reduced from
time to time, but not below zero, by distributions made to such Member under
Section 4.2(ii) in the case of the Investor, and Section 4.2(iv) in the case of
Inland, until such time as the Invested Capital of such Member has been reduced
to zero.  Notwithstanding the foregoing, in the event that the Investor
exchanges a portion of its Class B Units pursuant to the terms of Article X
hereof, the Invested Capital of the Investor shall be reduced by a fraction, the
numerator of which shall be equal to the Tendered Units of the Investor at such
time and the denominator of which shall be equal to all of the outstanding Class
B Units held by the Investor at such time.

Investor LLC Interest (or LLC Interest of the Investor):  The entire LLC
Interest in the Company held directly or indirectly by the Investor, any
Affiliate of the Investor and any and all successors and permitted assignees of
the Investor and/or any Affiliate of the Investor.  For the avoidance of doubt
the “Investor LLC Interest” of the Investor shall include all of the Class B





- 6 -













Units held by the Investor, any Affiliate of the Investor and any and all
successors and permitted assignees of the Investor and/or any Affiliate of the
Investor.

Investor Preferred Return:  A per annum rate equal to (i) three and one-half
percent (3.5%)  for the first 3-years of this Agreement, and (ii) five and
one-half percent (5.5%), for years 4-10 of this Agreement (or until Investor or
Inland exercises a right under Article X at the end of the 10-year period from
the date hereof), with such return compounded monthly, on the Investor’s
Invested Capital as adjusted from time to time, provided, however, that such
rate shall be prorated for each Fiscal Year of the Company which is less than
twelve (12) full months.

LLC Interest:  As to any Member, all of the interest of that Member in the
Company including, without limitation, such Member’s (i) right to a distributive
share of the Profits and Losses and cash flow of the Company, (ii) right to a
distributive share of the assets of the Company and (iii) right to participate
in the management of the business and affairs of the Company, as provided in
this Agreement.

Manager:  Means the Person in whom the management of the Company is vested to
the extent so provided in this Agreement.  Pursuant to the terms of Section 6.1
of this Agreement, the Manager is Inland.

Member:  At any time, any Person admitted and remaining as a member of the
Company pursuant to the terms of this Agreement.  As of the date of this
Agreement, the Members of the Company are Inland and the Investor.

Member Nonrecourse Debt:  Has the meaning given to the term “partner nonrecourse
debt” set forth in Treasury Regulations §1.704-2(b)(4).  

Member Nonrecourse Debt Minimum Gain:  An amount, with respect to each Member
Nonrecourse Debt, equal to the Company Minimum Gain that would result if such
Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Treasury Regulations §1.704-2(i)(2) and (3).  

Member Nonrecourse Deductions:   Has the meaning given to the term “partner
nonrecourse deductions” set forth in Treasury Regulations §1.704-2(i)(2).  For
any Allocation Year, the amount of Member Nonrecourse Deductions with respect to
a Member Nonrecourse Debt equals the excess, if any, of the net increase, if
any, in the amount of the Member Nonrecourse Debt Minimum Gain attributable to
such Member Nonrecourse Debt over the aggregate amount of any distributions
during such Allocation Year to the Member that bears the economic risk of loss
for such Member Nonrecourse Debt to the extent such distributions are from
proceeds of such Member Nonrecourse Debt and are allocable to an increase in
Member Nonrecourse Debt Minimum Gain, determined according to the provisions of
Treasury Regulations §1.704-2(i)(2).

Net Cash Flow:  For any period, the excess of (a) Gross Receipts plus any
amount, as reasonably determined by the Manager, taken out of any general
reserve account established by the Company and/or Owner LLC over (b) Operating
Expenses plus any amount, as reasonably determined by the Manager, added during
such period to any such general reserve account.





- 7 -













Net Proceeds of a Capital Transaction:  With respect to the Property, the net
cash proceeds from a Capital Transaction less any portion thereof used to (i)
establish reserves as reasonably determined by the Manager, (ii) repay any debts
or other obligations of the Company and/or Owner LLC (including Cash Shortfall
Loans), or (iii) restore the Property following a casualty or condemnation.
 “Net Proceeds of a Capital Transaction” shall include all principal, interest
and other payments as and when received with respect to any note or other
obligation received by the Company in connection with a Capital Transaction and
shall expressly exclude Net Proceeds of a Financing.

Net Proceeds of a Financing:  With respect to the Property, the net cash
proceeds from any financing transaction less any portion thereof used to (i)
establish reserves as reasonably determined by the Manager, or (ii) repay any
debts or other obligations of the Company and/or Owner LLC (including Cash
Shortfall Loans).

Nonrecourse Deductions:   Has the meaning set forth in Treasury
Regulations §1.704-2(b)(1).  The amount of Nonrecourse Deductions for an
Allocation Year equals the excess, if any, of the net increase, if any, in the
amount of Company Minimum Gain during that Allocation Year, over the aggregate
amount of any distributions during that Allocation Year of proceeds of a
Nonrecourse Liability that are allocable to an increase in Company Minimum Gain,
determined according to the provisions of Treasury Regulations §1 .704-2(c).

Nonrecourse Liability:  Has the meaning set forth in Treasury
Regulations §1.704-2(b)(3).

Operating Expenses:  For any period and with respect to the Property, all
expenses incurred by the Company and/or Owner LLC during such period, calculated
on a cash basis, including, without limitation or duplication (subject to the
exclusions described below): (i) current operating expenses and taxes incurred
by the Company and/or Owner LLC including (without duplication) utility charges,
costs of materials, normal repair and maintenance costs, Impositions and other
business taxes applicable to the Property (except as excluded below), license
fees, costs of complying with any encumbrance upon the Property, premiums for
insurance, fees of the Company’s and/or Owner LLC’s counsel, the accounting
fees, the costs of any audits and appraisals performed by the Company and/or
Owner LLC and any other reasonable costs which are paid for by the Company
and/or Owner LLC, (ii) the management fee and leasing commissions paid to a
property manager by the Company and/or Owner LLC pursuant to a management
agreement or leasing commission agreement, (iii) Capital Expenditures incurred
in accordance with the provisions hereof or as mandated by law or necessitated
by an emergency for improvements to space at the Property leased to tenants,
inducements granted to such tenants and leasing expenses (including leasing
commissions), and (iv) payments of fees, interest and scheduled amortization of
principal on any financing affecting the Property or the assets of the Company
and/or Owner LLC, but excluding without duplication: (A) expenditures paid or to
be paid from insurance proceeds or condemnation awards available for restoration
of the Property; (B) any non-cash charges from depreciation or amortization of
property; (C) any expenses or costs incurred in connection with a Capital
Transaction that would not have been incurred but for such Capital Transaction;
and (D) any payments on Cash Shortfall Loans.





- 8 -













Owner LLC:  Dayville Property Development LLC, a Connecticut limited liability
company, that shall hold fee title to the Property and the sole member of which
shall be the Company.

Person:  Any individual, corporation, partnership, limited liability company,
association, trust or other entity or organization.

Profits and Losses:  For any Allocation Year, the taxable income or loss of the
Company for federal income tax purposes for such Allocation Year, as reasonably
determined by the Manager, in accordance with Code Section 703(a) (for this
purpose, all items of income, gain, loss or deduction required to be separately
stated pursuant to Code Section 703(a)(1) shall be included in taxable income or
loss), with the following adjustments:

(i)

any income of the Company that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses hereunder shall be
added to such taxable income or loss;

(ii)

any expenditures of the Company described in Code Section 705(a)(2)(B), or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Treasury
Regulations §1.704-1(b)(2)(iv)(i) and not otherwise taken into account in
computing Profits or Losses hereunder shall be subtracted from such taxable
income or loss.

(iii)

in the event the Gross Asset Value of any Company asset is adjusted pursuant to
the provisions of this Agreement, the amount of such adjustment shall be taken
into account as gain or loss from the disposition of such asset for purposes of
computing Profits or Losses;

(iv)

gain or loss resulting from any disposition of property with respect to which
gain or loss is recognized for federal income tax purposes shall be computed
with reference to the Gross Asset Value of the property disposed of,
notwithstanding that the adjusted tax basis of such property differs from its
Gross Asset Value;

(v)

in lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such Allocation Year; and

(vi)

to the extent an adjustment to the adjusted tax basis of any Company asset
pursuant to Code Section 734(b) is required pursuant to Treasury Regulations
§1.704-1(b)(2)(iv)(m)(4) to be taken into account in determining Capital
Accounts as a result of a distribution other than in liquidation of a Member’s
LLC Interest, the amount of such adjustment shall be treated as an item of gain
(if the adjustment increases the basis of the asset) or loss (if the adjustment
decreases the basis of the asset) from the disposition of the asset and shall be
taken into account for purposes of computing Profits and Losses.

The amount of the items of Company income, gain, loss or deduction available to
be specially allocated pursuant to Section 5.2 hereof shall be determined by
applying rules analogous to those set forth in subparagraphs (i) through (vi)
above.





- 9 -













Property:  Has the meaning set forth in the Preliminary Statements hereof.

Rents:  Collectively, all fixed, base, minimum, guaranteed, additional,
retroactive, percentage, participation or escalation rents, operating cost
pass-throughs, utility charges, common area maintenance or management charges,
administrative charges, parking, maintenance, tax and insurance contributions
payable under any lease for space at the Property, deficiency rents and
liquidated damages following default by any tenant at the Property, premiums
payable by any tenant at the Property upon the exercise of a cancellation
privilege originally provided in any lease for space at the Property, and any
rights and claims of any kind which the Company may have against any tenant at
the Property.

Special Return:  Means with respect to Inland an amount equal to two hundred
percent (200%) of the Invested Capital of Inland as of the date hereof.

Tax Matters Member:  Has the meaning set forth in Section 7.4.

Transfer:  Any sale, assignment, gift, pledge, hypothecation or other transfer,
direct or indirect, by operation of law or otherwise, of a Member’s LLC
Interest, provided that an exchange or redemption of Units pursuant to the terms
of Article X hereof shall not constitute a “Transfer” for the purposes of this
Agreement.

Treasury Regulations:  The Income Tax Regulations promulgated under the Code as
such regulations may be amended from time to time (including Temporary
Regulations).

Unpaid Inland Preferred Return: As of any given date, the Inland Preferred
Return accrued to such date less distributions made by the Company to Inland
pursuant to the provisions of Sections 4.1(ii) and 4.2(iii) hereof as of such
date.

Unpaid Investor Preferred Return: As of any given date, the Investor Preferred
Return of the Investor accrued to such date less distributions made by the
Company to the Investor pursuant to the provisions of Sections 4.1(i) and 4.2(i)
hereof as of such date.  Notwithstanding the foregoing, in the event that the
Investor exchanges a portion of its Class B Units pursuant to the terms of
Article X hereof, the Unpaid Investor Preferred Return shall be reduced by a
fraction, the numerator of which shall be equal to the Tendered Units of the
Investor at such time and the denominator of which shall be equal to all of the
outstanding Class B Units held by the Investor at such time.

Unpaid Special Return:  With respect to Inland means as of any date, an amount
equal to Inland’s Special Return reduced, but not below zero, by any and all
distributions received by Inland prior to such date pursuant to the provisions
of Section 4.2(iv) hereof.





- 10 -













ARTICLE II

FORMATION; NAME; PRINCIPAL OFFICE; PURPOSE; TERM

SECTION 2.1.

Formation.

A.

The Company has been formed as a limited liability company pursuant to the
provisions of the Delaware Limited Liability Company Act, Title 6 of the
Delaware Code, Section 18-101 et seq. (the “LLC Act”).  To the extent permitted
by the LLC Act, the provisions of this Agreement shall override the provisions
of the LLC Act in the event of any inconsistency between them.

B.

In order to maintain the Company as a limited liability company under the laws
of the State of Delaware, the Manager shall, from time to time, take appropriate
action, including the preparation and filing of such amendments to the
Certificate and such other assumed name certificates, documents, instruments and
publications as may be required by or desirable under law, including, without
limitation, action to reflect:

(i)

any change in the Company name; or

(ii)

any correction of false or erroneous statements in the Certificate or the desire
of the Members to make a change in any statement therein in order that it shall
accurately represent the agreement among the Members.

C.

Each Member shall further execute, to the extent necessary, and the Company
shall file and record (or cause to be filed and recorded) and shall publish, if
required by law, such other and further certificates, statements or other
instruments as may be necessary or desirable under the laws of the State of
Delaware or the state in which the Property is located in connection with the
formation of the Company and the commencement and carrying on of its business.

SECTION 2.2.

Name, Registered Office, and Resident Agent; Principal Place of Business.

A.

The name of the Company shall be “Inland Diversified Dayville Killingly Member,
L.L.C.”

B.

The principal place of business and office of the Company shall be located at
c/o Inland Diversified Real Estate Trust, Inc., 2901 Butterfield Road Oak Brook,
Illinois  60523 or at such other places or within the county in which the
Property is located as the Manager may from time to time designate. The Company
may have such additional offices and places of business as may be established at
such other locations as may be determined from time to time by the Manager.

C.

The present address of the registered office of the Company in the State of
Delaware and its resident agent for service of process in the State of Delaware
are as set forth in the Certificate.





- 11 -













SECTION 2.3.

Purpose.

A.

The purpose and business of the Company are solely to:

(i)

to acquire, own, finance, manage, control, sell, transfer, exchange or otherwise
dispose of one hundred percent (100%) of the membership interests in and to
Owner LLC, and to cause Owner LLC to acquire, own, finance (using special
purpose entities or otherwise), develop, redevelop, operate, lease, manage,
control, sell, transfer, exchange or otherwise dispose of the Property; and

(ii)

to do and perform all acts necessary or desirable to carry out the foregoing
purpose.

B.

Nothing in this Agreement shall be deemed to create a mutual agency between the
Members with respect to any activities of the Company or the Members whatsoever.
 Except as expressly provided herein, no Member shall be deemed to be the agent
of any other Member for any purposes and no Member shall have any authority to
bind any other Member.

C.

The Members hereby acknowledge and agree that it is the intent of the Members
that fee title to the Property shall be held by Owner LLC, a newly formed single
purpose Delaware limited liability company that is wholly owned by the Company.
 For the avoidance of doubt, for all purposes of this Agreement, to the extent
applicable, (x) references in this Agreement to the Company’s interest in the
Property shall refer to the Company’s indirect interest in the Property through
its interest in Owner LLC and (y) references in this Agreement to the management
and control of the Property (by the Company and/or the Manager) shall refer to
the Company’s right (and, indirectly, the Manager’s right), as the sole member
of Owner LLC, to manage and control the Property.

SECTION 2.4.

Term.

The Company shall have perpetual existence beginning on the date that the
Certificate was filed with the Office of the Secretary of State of the State of
Delaware; provided that the Company may be dissolved in accordance with
Section 9.1 hereof.

SECTION 2.5.

Classification of the Company for Tax Purposes.

The Members hereby acknowledge their intention that the Company be classified,
for federal and state income tax purposes, as a partnership and not as an
association taxable as a corporation pursuant to Section 7701(a)(2) of the Code
and the Regulations promulgated thereunder, and hereby agree that the provisions
of this Agreement shall be applied and construed in a manner to give full effect
to such intent.  Accordingly, each Member, by its execution or acceptance of
this Agreement, covenants and agrees that (i) it will not cause the Company to
make an election under Regulations Section 301.7701-3(b) to be taxed as a
corporation for federal income tax purposes, (ii) it will file its own federal
and state income tax returns in a manner that is consistent with tax
classification of the Company as a partnership and (iii) it will not take any
action which is inconsistent with such classification.





- 12 -













SECTION 2.6.

Liability of the Members.

No Member shall be liable under a judgment, decree or order of a court, or in
any other manner for the debts or any other obligations or liabilities of the
Company solely by reason of being a Member of the Company.  Except as expressly
provided under the terms of this Agreement, each Member shall not be required to
lend any funds to the Company or to make any future contributions, assessments
or payments to the Company.  No Member shall have any personal liability for any
repayment of any Capital Contribution of any Member.

SECTION 2.7.

Ownership and Waiver of Partition and Valuation.

The LLC Interests of each Member in the Company shall be personal property for
all purposes.  All property and interests in property, real or personal, owned
(directly or indirectly) by the Company shall be deemed owned (directly or
indirectly) by the Company as an entity, and no Member, individually, shall have
any ownership of or interest in such property or interest owned (directly or
indirectly) by the Company except as a Member of the Company.  To avoid
irreparable damage to the Company, each Member, on behalf of itself and its
successors, representatives, heirs, and assigns hereby irrevocably,
unconditionally and completely waives, renounces and releases each and all of
the following rights that it has or may have, if any, by virtue of holding LLC
Interests in the Company:  (i) any right of partition or any right to take any
other action that otherwise might be available to such Member for the purpose of
severing its relationship with the Company or such Member’s interest in the
assets held by the Company from the interest of the other Members; and (ii) any
right to valuation and payment with respect to such Member’s LLC Interests or
any portion thereof, except to the extent specifically set forth herein.
 Notwithstanding any provision herein to the contrary, each Member hereby
acknowledges and agrees that, pursuant to the provisions of Section 10.8.D
hereof, in the event that the Investor seeks, or attempts to seek, to take any
action in violation or inconsistent with the foregoing, Inland shall be
permitted at any time, in its sole and absolute discretion, to deliver a
Redemption Notice (as defined below) to the Investor and to thereupon
immediately cause the Company to purchase the Investor LLC Interest of the
Investor pursuant to the terms of Article X hereof.

SECTION 2.8.

Waiver of Right to Judicial Dissolution.

The Members agree that irreparable damage would be done to the good will and
reputation of the Company if any Member should bring an action in court to
dissolve the Company.  Accordingly, to avoid irreparable damage to the Company
each Member hereby irrevocably, unconditionally and completely waives, renounces
and releases its right to seek a court decree of dissolution or to seek the
appointment by a court of a liquidator for the Company.  Notwithstanding any
provision herein to the contrary, each Member hereby acknowledges and agrees
that, pursuant to the provisions of Section 10.8.D hereof, in the event that the
Investor seeks, or attempts to seek, to take any action in violation or
inconsistent with the foregoing, Inland shall be permitted at any time, in its
sole and absolute discretion, to deliver a Redemption Notice (as defined below)
to the Investor and to thereupon immediately cause the Company to purchase the
Investor LLC Interest of the Investor pursuant to the terms of Article X hereof.





- 13 -













ARTICLE III

MEMBERS; COMPANY CAPITAL; UNITS

SECTION 3.1.

Members.

A.

The Members’ ownership interest in the Company shall be represented by units of
membership interest (“Units”).  An unlimited number of Units are hereby
authorized.  The Units of the Company shall be of two (2) classes; “Class A
Unit,” and “Class B Units.”  Except as otherwise set forth in this Agreement,
each Member's share of the profits and losses of the Company and right to
receive distributions from the Company (prior to its termination and
dissolution) shall be determined by and shall be in proportion to the class and
number of Units held by that Member.

B.

The respective names, addresses for notice, class and number of Units and
Initial Capital Contributions of the Members are as set forth on Schedule A
attached hereto.  Upon execution of this Agreement, each Person listed on
Schedule A hereto shall be admitted to the Company as a Member and the Company
hereby issues to each such Member the number and class of Units set forth
opposite such Member’s name on Schedule A hereto.  Schedule A shall be amended
from time to time by the Manager to reflect any changes of address, the
admission of additional or substitute Members or any change to the information
set forth thereon.

C.

Concurrently with the execution and delivery of this Agreement, and in
accordance with the terms of the Contribution Agreement, each Member has made
(or shall be deemed to have made) a Capital Contribution to the Company of an
amount equal to the amount set forth opposite such Member’s name on Schedule A
attached hereto (the “Initial Capital Contribution”). Notwithstanding anything
to the contrary contained in this Agreement, on the date hereof the Investor has
contributed the Property to the Company pursuant to the terms and conditions of
the Contribution Agreement, and the Initial Capital Contribution of Investor is
the sum of Nine Million Six Hundred Eight Thousand Twenty-two and 47/100 Dollars
($9,608,022.47)

D.

One or more Persons may be admitted to the Company as additional Members from
time to time only with the unanimous written consent of the Members, provided,
however, that the admission of transferees permitted pursuant to Article VIII
hereof shall not require the consent of the Manager or the Members.

E.

In addition to any other requirements set forth in this Agreement, no Person
shall be admitted to the Company as an additional or substitute Member unless
and until such Person has accepted and agreed to all the provisions of this
Agreement by executing a counterpart signature page hereto or an amendment to
this Agreement.

SECTION 3.2.

Additional Capital Contributions.

A.

Other than the Capital Contributions of the Members required under Section 3.1,
and as otherwise provided in this Agreement, no Member shall (i) be required to
make any further Capital Contributions or (ii) be required to lend any funds to
the Company.  





- 14 -













B.

No Member shall have any obligation to make additional Capital Contributions to
restore a deficit balance in its Capital Account.

SECTION 3.3.

Funding of Additional Cash Requirements.

A.

If, at any time or from time to time, the Manager reasonably determines that the
Company requires additional funds, the Manager, in its sole but reasonable
discretion, may:

(i)

cause the Company to borrow, at market rates, the required additional funds from
any third-party lender; or

(ii)

cause the Company to borrow the required additional funds from one or more
Members (or any of their respective affiliates) willing to make such loans as
“Cash Shortfall Loans” in accordance with Section 3.3.B.

B.

Cash Shortfall Loans, if any, made pursuant to this Section 3.3 shall:  (i) be
evidenced by a written promissory note containing customary terms and conditions
and having a final maturity date of not less than six (6) months after the date
of issue, (ii) bear interest at a floating rate equal to 2% above the prime rate
as announced from time to time by the Bank of America, adjusted monthly, (iii)
if required by the lending Member, but subject in all respects to the terms of
any existing loans of the Company, be secured by a lien on and a security
interest in all of the property and assets of the Company and (iv) be repaid
prior to any distribution to the Members.

C.

Any Member who makes or proposes to make a Cash Shortfall Loan shall have the
right at any time and from time to time to cause the Company to replace the Cash
Shortfall Loan with a loan from a third party on terms and conditions that are
no worse to the Company than the terms of such Cash Shortfall Loan.  The
Company, acting through the Manager shall have the right at any time and from
time to time to repay any Cash Shortfall Loan and replace it with a loan from a
third party.  Any Cash Shortfall Loan may be repaid at any time without
prepayment penalty.

D.

The Members hereby covenant and agree to structure any Cash Shortfall Loans made
pursuant to the terms of this Agreement so that such loans satisfy the “Straight
Debt Safe Harbor” under Code Section 856(m) and the Treasury Regulations
promulgated thereunder.

E.

If any Member shall lend any money to the Company, the amount of any such loan
shall not be considered a Capital Contribution to the Company, increase its
Capital Account or affect in any way its share of the Profits, Losses, other
items of income, gain, loss or deduction or distributions of the Company.

SECTION 3.4.

No Third Party Beneficiaries.

The obligations of the Members hereunder shall not confer upon any creditor or
other third party having dealings with the Company any right, claim or other
benefit, including the right to require any Cash Shortfall Loans.





- 15 -













SECTION 3.5.

Capital Accounts.

A.

The Company shall establish and maintain a separate Capital Account for each
Member in accordance with the provisions of this Section 3.5.  To each Member’s
Capital Account there shall be credited such Member’s Capital Contributions,
such Member’s allocable share of Profits, and any items in the nature of income
or gain that are specially allocated to such Member under this Agreement.

B.

To each Member’s Capital Account there shall be debited the amount of cash and
the Gross Asset Value of any Company property distributed to such Member
pursuant to any provision of this Agreement (net of liabilities secured by such
distributed property that such Member is considered to assume or take subject to
under Code Section 752), such Member’s allocable share of Losses, and any items
in the nature of expenses or losses that are specially allocated to such Member
under this Agreement.

C.

In the event any interest in the Company is transferred in accordance with the
terms of this Agreement (i.e., Article VIII hereof), the transferee shall
succeed to the Capital Account of the transferor to the extent it relates to the
transferred interest.  In the case of a sale or exchange of an interest in the
Company at a time when an election under Code Section 754 is in effect, the
Capital Account of the transferee Member shall not be adjusted to reflect the
adjustments to the adjusted tax bases of Company property required under Code
Sections 754 and 743, except as otherwise permitted by Treasury
Regulations §1.704-l(b)(2)(iv)(m).

D.

In determining the amount of any liability for purposes of Section 3.5.B above,
there shall be taken into account Code Section 752(c) and the Treasury
Regulations promulgated thereunder, and any other applicable provisions of the
Code and Regulations.

E.

The foregoing provisions and the other provisions of this Agreement relating to
the maintenance of Capital Accounts are intended to comply with Treasury
Regulations §1.704-l(b) and 1.704-2, and shall be interpreted and applied in a
manner consistent with such Regulations.

SECTION 3.6.

Return of Capital.

Except as provided in Article X or as otherwise agreed by the Members, no Member
shall have the right to withdraw or receive any return of its Capital
Contributions.  Except as provided in Article X or as otherwise agreed by the
Members, no Member shall have any right to demand or receive property (other
than cash) in return of its Capital Contributions.

ARTICLE IV

DISTRIBUTIONS

SECTION 4.1.

Distributions of Net Cash Flow.  

Prior to the dissolution and termination of the Company, Net Cash Flow of the
Company for any Fiscal Year shall be distributed monthly (if and to the extent
available) by the Company in the following order of priority:





- 16 -













(i)

First, to the Investor, until such time as the Unpaid Investor Preferred Return
has been reduced to zero;

(ii)

Second, to Inland, until such time as the Unpaid Inland Preferred Return has
been reduced to zero; and

(iii)

Third, the balance, to the Class A Members, in proportion to their respective
Class A Units in the Company.

SECTION 4.2.

Net Proceeds of a Capital Transaction.

Prior to the dissolution and termination of the Company, Net Proceeds of a
Capital Transaction shall be distributed by the Company, from time to time, in
the following order of priority:

(i)

First, to the Investor, until such time as the Unpaid Investor Preferred Return
has been reduced to zero;

(ii)

Second, to the Investor, until such time as the Invested Capital of the Investor
has been reduced to zero;

(iii)

Third, to Inland, until such time as the Unpaid Inland Preferred Return has been
reduced to zero;

(iv)

Fourth, to Inland, in an amount equal to Inland’s Unpaid Special Return at such
time; and

(v)

Fifth, the balance, to the Class A Members, in proportion to their respective
Class A Units in the Company.

SECTION 4.3.

Net Proceeds of a Financing.

Net Proceeds (i.e., after refinance of existing debt from time-to-time) of a
Financing may be distributed by the Company from time to time in the following
order of priority:

(i)

First, to the Investor, until such time as the Unpaid Investor Preferred Return
has been reduced to zero; and

(ii)

Second, to Inland.

SECTION 4.4.

 

Other Distribution Rules.

Subject to the provisions of Section 3.3, distributions in respect of an LLC
Interest shall be made only to the Person or Persons that, according to the
Company’s books and records, are the holders of record of the LLC Interests in
respect of which such distributions are made on the actual date of distribution.
 Neither the Company nor the Manager shall incur any liability for making
distributions in accordance with the provisions of the preceding sentence,
whether or not





- 17 -













the Company or the Manager has knowledge or notice of any Transfer or purported
Transfer of ownership of any LLC Interest.

SECTION 4.5.

Withholding.

The Members hereby authorize the Company to withhold from or pay on behalf of or
with respect to such Member any amount of federal, state, local, or foreign
taxes that the Manager reasonably determines that the Company is required to
withhold or pay with respect to any amount distributable or allocable to the
Members pursuant to this Agreement, including any taxes required to be withheld
or paid by the Company pursuant to Section 1441, 1442, 1445 or 1446 of the Code.
 The Manager shall give prompt notice to the Members with respect to which
withholding is effected in accordance with this Section 4.5 and shall provide
such Member with a written explanation of the basis for its determination so to
withhold or pay (a “Withholding Notice”).  Any amount paid on behalf of or with
respect to a Member pursuant to the provisions hereof shall constitute an
interest-free loan by the Company to such Member, which loan shall be repaid by
such Member within fifteen (15) days after notice from the Manager that such
payment must be made, unless the Company withheld such payment from a
distribution which would otherwise be made to such Member in accordance with the
provision hereof.  Any amounts so withheld shall be treated as having been
distributed to such Member and shall be promptly paid, solely out of funds from
the Company, by the Manager to the appropriate taxing authority.  In the event
that a Member fails to pay any amounts owed to the Company pursuant to this
Section 4.5 when due, the Manager may, in its sole and absolute discretion,
elect to make the payment to the Company on behalf of such defaulting Member,
and in such event shall be deemed to have loaned such amount to such defaulting
Member on an interest-free basis.  For the avoidance of doubt, any distributions
which would have otherwise been distributed to a Member, but are retained by the
Company in accordance with this Section 4.5, shall, for all other purposes of
this Agreement, be deemed to have been distributed to such Member.

ARTICLE V

ALLOCATION OF PROFITS AND LOSSES

SECTION 5.1.

Profits and Losses. [To be reviewed by tax advisors]

A.

Profits.

After giving effect to the allocations under Section 5.2 hereof, Profits for any
Allocation Year shall be allocated to the Members in the following order of
priority:

(i)

Profits other than from a Capital Transaction (and except as otherwise provided
under Section 5.1.A(iii) hereof) shall be allocated:

(a)

First, to the Investors, in the amount necessary to cause the aggregate amount
of Profits allocated to the Investors under this Section 5.1.A(i)(a) from the
current Fiscal Year and all prior Fiscal Years to equal the actual amounts
distributed to the Investors pursuant to Section 4.1(i) for the current Fiscal
Year and all prior Fiscal Years; and





- 18 -













(b)

Second, to Inland, in the amount necessary to cause the aggregate amount of
Profits allocated to Inland under this Section 5.1.A(i)(b) from the current
Fiscal Year and all prior Fiscal Years to equal the amounts distributable to
Inland pursuant to Section 4.1(ii) for the current Fiscal Year and all prior
Fiscal Years; and

(c)

Third, the balance, to the Class A Members, in proportion to their respective
Class A Units in the Company.

(ii)

Profits from a Capital Transaction (except as otherwise provided under Section
5.1.A(iii) hereof) shall be allocated:

(a)

First, to each Member in an amount equal to the amount necessary to increase
each such Member’s Capital Account to the amount distributable to such Member
pursuant to Section 4.2 hereof; and

(b)

Second, the balance, to the Class A Members, in proportion to their respective
Class A Units in the Company.

(iii)

Profits arising from any Capital Transaction (including a hypothetical sale in
connection with an in-kind distribution upon liquidation of the Company)
occurring upon or resulting in the liquidation (within the meaning of Treasury
Regulations §1.704-l(b)(2)(ii)(g)) of the Company shall be allocated:

(a)

First, to the Investor, until the Capital Account balance of the Investor equals
the sum of (1) the Unpaid Investor Preferred Return plus (2) the Invested
Capital of the Investor at such time;

(b)

Second, to Inland, until the Capital Account balance of Inland equals the sum of
(1) the Unpaid Inland Preferred Return plus (2) the Unpaid Special Return of
Inland at such time; and

(c)

Third, the balance, to the Class A Members, in proportion to their respective
Class A Units in the Company.

B.

Losses.  After giving effect to the allocations under Section 5.2 hereof, Loss
for any Allocation Year shall be allocated to the Members in the following order
of priority:

(i)

Losses other than as provided in Section 5.1.B(ii) hereof shall be allocated:

(a)

First, to the Investor, to the extent that the allocation of such Losses does
not cause the Investor to have an Adjusted Capital Account Deficit;

(b)

Second, to Inland, to the extent that the allocation of such Losses does not
cause Inland to have an Adjusted Capital Account Deficit; and





- 19 -













(c)

Third, the balance, to the Class A Members, in proportion to their respective
Class A Units in the Company.

(ii)

Losses arising from any Capital Transaction (including a hypothetical sale in
connection with an in-kind distribution upon liquidation of the Company)
occurring upon or resulting in the liquidation (within the meaning of Treasury
Regulations §1.704-l(b)(2)(ii)(g)) of the Company shall be allocated:

(a)

First, to the Investor, until the Capital Account balance of the Investor equals
the sum of (1) the Unpaid Investor Preferred Return plus (2) the Invested
Capital of the Investor at such time;

(b)

Second, to Inland, the maximum amount that can be allocated without causing
Inland to have an Adjusted Capital Account Deficit;

(c)

Third, to the Investor, in the maximum amount that can be allocated without
causing the Investor to have an Adjusted Capital Account Deficit; and

(d)

Fourth, the balance, to the Class A Members, in proportion to their respective
Class A Units in the Company.

SECTION 5.2.

Regulatory and Special Allocations.

Notwithstanding any other provisions of this Article V, the special allocations
provisions set forth on Schedule 5.2, which are hereby incorporated into this
Section 5.2 by this reference as if set forth in their entirety, shall apply
prior to any other allocations of Profits and Losses (and any items of income,
gain, loss or deduction).

SECTION 5.3.

Other Allocation Rules.

A.

For purposes of determining the Profits, Losses, or any other items allocable to
any period, Profits, Losses, and any such other items shall be determined on a
daily, monthly, or other basis, as reasonably determined by the Manager using
any permissible method under Code Section 706 and the Treasury Regulations
thereunder.

B.

Except as otherwise provided in this Agreement, all items of Company income,
gain, loss, deduction, and any other allocations not otherwise provided for
shall be divided among the Members for tax purposes in the same proportions as
they share Profits or Losses, as the case may be, for the Allocation Year.

C.

The Members are aware of the income tax consequences of the allocations made by
this Article V and hereby agree to be bound by the provisions of this Article V
in reporting their shares of Company income and loss for income tax purposes.

D.

Profits, Losses and any other items of income, gain, loss or deduction shall be
allocated to the Members pursuant to this Article V as of the last day of each
Fiscal Year, provided that Profits, Losses and such other items shall also be
allocated at such times as the





- 20 -













Gross Asset Values of the assets of the Company are adjusted pursuant to
subparagraph (b) of the definition of “Gross Asset Value” in Article I.

SECTION 5.4.

Tax Allocations: Code Section 704(c).

A.

In accordance with Code Section 704(c) and the Treasury Regulations thereunder,
income, gain, loss, and deduction with respect to the Property, and any other
property contributed to the capital of the Company shall, solely for tax
purposes, be allocated among the Members, in any manner permitted by the
Treasury Regulations and reasonably determined by the Manager, so as to take
account of any variation between the adjusted basis of such property to the
Company for federal income tax purposes and its initial Gross Asset Value.

B.

In the event the Gross Asset Value of any Company property is adjusted pursuant
to paragraph (b) of the definition of Gross Asset Value, subsequent allocations
of income, gain, loss, and deduction with respect to such asset shall take
account of any variation between the adjusted basis of such asset for federal
income tax purposes and its Gross Asset Value in a manner permitted under Code
Section 704(c) and the Treasury Regulations thereunder, as reasonably determined
by the Manager.

C.

Any elections or other decisions relating to such allocations shall be made by
the Manager, in any manner that reasonably reflects the purpose and intention of
this Agreement.

ARTICLE VI

GOVERNANCE AND ADMINISTRATIVE PROVISIONS

SECTION 6.1.

Management of Business and Affairs.

A.

Except as otherwise expressly provided in this Agreement, the business and
affairs of the Company shall be exclusively and solely vested in the Manager.
 Except as otherwise expressly provided in this Agreement, no Member, other than
the Manager, shall be an agent of the Company or have any authority to bind or
take action on behalf of the Company.

B.

The Members hereby designate and appoint Inland to serve as the Manager of the
Company.  Subject to the approval of the Members for Major Decisions, the
management of the Property shall rest with and remain the sole and absolute
right, and responsibility of the Manager.  The Investor agrees to cooperate with
the Manager by executing any consents or certificates of the Company necessary
to demonstrate to a lender, tenant or other service provider to the Company that
the Manager has the power and authority set forth in this Section 6.1.  Without
limiting the generality of the foregoing, but subject to the express provisions
of this Agreement to the contrary, the Manager shall have the full power and
authority to do all things deemed necessary or desirable by it in its reasonable
discretion to conduct the business of the Company (and to cause the Company to
conduct the business of Owner LLC through the Company’s interest in Owner LLC)
and to effectuate the purposes set forth in Section 2.3 hereof, including,
without limitation:

(i)

the making of any expenditures, the lending or borrowing of money (subject to
the provisions of Section 6.1.D(v) hereof), the assumption or guarantee of, or





- 21 -













other contracting for, indebtedness and other liabilities, the issuance of
evidences of indebtedness (including securing of same by deed to secure debt,
mortgage, deed of trust or other lien or encumbrance of the Company’s assets)
and incurring of any obligations that it deems necessary for the conduct of the
activities of the Company;

(ii)

the acquisition, sale, transfer, exchange or other disposition of any assets of
the Company (including, but not limited to, the exercise or grant of any
conversion, option, privilege, or subscription right or any other right
available in connection with any assets at any time held by the Company);

(iii)

the mortgage, pledge, encumbrance or hypothecation of any assets of the Company
(including, without limitation, the Property), the use of the assets of the
Company (including, without limitation, cash on hand) for any purpose consistent
with the terms of this Agreement which the Manager believes will directly
benefit the Company and on any terms that the Manager sees fit, the lending of
funds to other Persons and the repayment of obligations of the Company;

(iv)

the management, operation, leasing (including the amendment and/or termination
of any lease), landscaping, repair, alteration, demolition, replacement or
improvement of any Property;

(v)

the negotiation, execution and performance of any contracts, leases, conveyances
or other instruments that the Manager considers useful or necessary to the
conduct of the Company’s operations or the implementation of the Manager’s
powers under this Agreement, including contracting with property managers,
contractors, developers, consultants, accountants, legal counsel, other
professional advisors and other agents (including Inland service providers and
property managers provided that the terms and conditions of any agreement or
contract with such service providers and property managers shall be on terms no
less favorable to the Company than terms available from unrelated parties) and
the payment of their expenses and compensation out of the Company’s assets;

(vi)

the distribution of Company cash and other Company assets in accordance with
this Agreement and the holding, management, investment, and reinvestment of cash
and other assets of the Company;

(vii)

the selection and dismissal of employees of the Company (including, without
limitation, employees having the title or holding the office of “president,”
“vice president,” “secretary” or “treasurer”), and agents, outside attorneys,
accountants, consultants and contractors of the Company and the determination of
their compensation and other terms of employment or hiring;

(viii)

the maintenance of such insurance for the benefit of the Company and the Members
as it deems necessary or appropriate including casualty, liability and other
insurance on the Property and other assets of the Company, which insurance may
be obtained by a blanket insurance policy obtained by Inland service providers
and property managers;





- 22 -













(ix)

the control of any matters affecting the rights and obligations of the Company,
including the settlement, compromise, submission to arbitration or any other
form of dispute resolution, or abandonment of any claim, cause of action,
liability, debt or damages due or owing to or from the Company, the commencement
or defense of suits, legal proceedings, administrative proceedings, arbitrations
or other forms of dispute resolutions, and the representation of the Company in
all suits or legal proceedings, administrative proceedings, arbitrations or
other forms of dispute resolutions, the incurring of legal expenses and the
indemnification of any Person against liabilities and contingencies to the
extent permitted by law;

(x)

holding, managing, investing and reinvesting cash and other assets of the
Company;

(xi)

the collection and receipt of rents, revenues and income of the Company;

(xii)

in addition to working capital and/or reserves required to be maintained under
this Agreement, the maintenance of working capital and other reserves in such
amounts as the Manager deems appropriate and reasonable from time to time;

(xiii)

the making, execution and delivery of any and all deeds, leases, notes, deeds to
secure debt, mortgages, deeds of trust, security agreements, conveyances,
contracts, guarantees, warranties, indemnities, waivers, releases or legal
instruments or agreements in writing necessary or appropriate in the judgment of
the Manager for the accomplishment of any of the powers of the Manager
enumerated in this Agreement; and

(xiv)

causing the Company to take any of the foregoing actions on behalf of Owner LLC
through the Company’s interest in Owner LLC.

C.

In addition to and without limiting the duties and obligations of the Manager as
set forth above, the Manager shall use commercially reasonable efforts (on
behalf of the Company and, indirectly to the extent applicable, on behalf of
Owner LLC) to:

(i)

cause the Company, directly or through its agents, at all times to perform and
comply with the provisions of any loan commitment, agreement, mortgage, deed of
trust, lease, construction contract or other contract, instrument or agreement
to which the Company is a party or which affects the Property or the operation
thereof;

(ii)

keep and maintain at least such insurance coverage as may be required by the
holder of any mortgage or deed of trust encumbering all or any portion of any
Property;

(iii)

open and maintain bank accounts for funds of the Company and Owner LLC;

(iv)

employ contractors for the ordinary maintenance and repair of the Property,
including installation of tenant improvements as required by leases on the
Property;





- 23 -













(v)

retain or engage real estate brokers licensed to do business in the states in
which the Property, or any part thereof, is located;

(vii)

use reasonable efforts to enter into leases of space and other occupancy
agreements on the Property on market terms and conditions, and in accordance
with the requirements of any applicable loan;

(viii)

employ such managing or other agents necessary for the operation, management and
leasing of the Property including, without limitation, a property manager;

(ix)

retain or engage attorneys and accountants, to the extent such professional
services are required during the term of the Company; and

(x)

do any act which is necessary or desirable to carry out any of the foregoing.

D.

Notwithstanding the provisions of Section 6.1.B and 6.1.C, neither the Manager
nor any other Member shall have any authority, in the name of or on behalf of
the Company, to take any of the following actions or make any of the following
decisions without the prior written consent or approval of the Investor (each, a
“Major Decision”):

(i)

prior to December 31, 2013 and except with respect to a tax deferred exchange
under Section 1031 of the Code or a reinvestment under Section 1033 of the Code,
or other transaction in which the Company defers gain recognition or recognizes
a de minimis (i.e., less than 1% of the selling price) gain, sell, transfer,
assign, convey, exchange or otherwise dispose of or transfer all or any material
portion of the Property;

(ii)

except as provided in Article VIII, admit any Person as an additional Member of
the Company;

(iii)

assign all or substantially all of the assets of the Company in trust for
creditors or file on behalf of the Company a voluntary petition for relief under
the bankruptcy laws or similar voluntary petition under state laws;

(iv)

cause the Company to become a party to any merger, consolidation or share
exchange with any other entity or person, or dissolve or terminate the Company;

(v)

cause the Company or Owner LLC to enter into a loan or loans to be secured by
the Property; and/or

(vi)

cause the Company to cause the Owner LLC to take any of the foregoing actions,
to the extent applicable.

E.  Notwithstanding the provisions of Section 6.1.D(iv), or any other provision
of this Agreement, and for the purpose of avoiding any doubt, the terms of this
Agreement shall not restrict the merger, consolidation, public offering, share
exchange, sale or acquisition by or of Inland in an fashion whatsoever.  F.  The
Manager shall cause the Company (or Owner LLC) to





- 24 -













arrange and maintain property, casualty and liability insurance with respect to
the Property in amounts and on terms that it deems necessary or appropriate and
that are consistent with the amounts that may be required by the holder of any
mortgage or deed of trust encumbering all or any portion of the Property.

G.

Whenever a Member (“Requesting Member”) requests that the other Member (the
“Requested Member”) consent to any action required of the Requested Member under
the provisions of this Agreement, notice shall be delivered by the Requesting
Member to the Requested Member pursuant to the provisions of Section 11.2
hereof, which notice shall be in writing and shall include (a) a summary of the
terms and conditions of the actions requested to be taken by the Requesting
Member, (b) a copy of any proposed documentation, including any document to be
executed by the Company or the Requested Member in connection therewith, and (c)
a notice that conspicuously states that “THIS NOTICE IS BEING PROVIDED TO YOU IN
ACCORDANCE WITH THE TERMS OF THE LIMITED LIABILITY COMPANY AGREEMENT OF INLAND
DIVERSIFIED DAYVILLE KILLINGLY MEMBER, L.L.C.”  Notwithstanding the inference
from the foregoing provisions to the contrary, the foregoing provisions of this
Section 6.1.G shall not be deemed to reduce any specific time periods for notice
otherwise expressly set forth in this Agreement.

H.

Notwithstanding any provision of this Article VI to the contrary, the Manager
hereby covenants and agrees not to cause the Company to enter into any agreement
or take any action, that, to the knowledge of the Manager, would (i) limit the
ability of the Investor to exercise its Exchange Rights under Section 10.2 of
this Agreement or (ii) interfere with or jeopardize the ability of the Company
to perform or fulfill its obligations under Article X of this Agreement.

SECTION 6.2.

Duties and Conflicts.

A.

The Members, in connection with their respective duties and responsibilities
hereunder, shall at all times act in good faith and, except as expressly set
forth herein, any decision or exercise of right of approval, consent,
disapproval or deferral of approval by a Member (including the Manager) is to be
made by such Member pursuant to the terms of this Agreement in good faith, but
recognizing that each Member may act in its own economic self interest and in
accordance with such tax and business objectives as it deems appropriate or
desirable for such Member. Except as otherwise agreed to in writing by the
Members, no Member (including the Manager) or any partner, officer, shareholder
or employee of any Member shall receive any salary or other remuneration for its
services rendered pursuant to this Agreement.  Notwithstanding the foregoing,
Inland service providers and property managers may manage the Property pursuant
to a separate management agreement the execution by the Company of which shall
expressly not require the consent of the Investor; provided, however, that the
terms and conditions of any such agreement or contract shall be on terms no less
favorable to the Company than terms available from unrelated parties.

B.

Each Member recognizes that the other Members (including the Manager) have or
may have other business interests, activities and investments, some of which may
be in conflict or competition with the business of the Company and that such
other Member (including the Manager) is entitled to carry on such other business
interests, activities and investments.  No





- 25 -













Member (including the Manager) shall be obligated to devote all or any
particular part of its time and effort to the Company and its affairs.

C.

The Manager shall not be liable to the Company or to any other Member for any
error in judgment, mistake or law or fact or for any other act or thing which it
may do or refrain from doing in connection with the business and affairs of the
Company, except in the case of a breach of any provision of this Agreement
(after written notice to the Manager and a reasonable time to cure) or its
willful misconduct, gross negligence or bad faith.

SECTION 6.3.

Exculpation and Indemnification.

A.

The Company shall indemnify any Person who was or is a party or is threatened to
be made a party to any threatened, pending or completed action, suit, proceeding
or investigation, whether civil, criminal, investigative or administrative, and
whether external or internal to the Company (other than an action or suit
brought by or in the right of the Company), by reason of the fact that such
person is or was a Manager, Member, employee or trustee of the Company, or that,
such person is or was an Affiliate of a Manager, Member, employee or trustee of
the Company, against expenses (including reasonable attorneys' fees), judgments,
fines and amounts paid in settlement actually and reasonably incurred by such
Person in connection with such action, suit or proceeding, or any appeal
therein, if such Person acted in good faith and in a manner he, she, or it
reasonably believed to be in or not opposed to the best interests of the
Company, and with respect to any criminal action or proceeding, had no
reasonable cause to believe such conduct was unlawful.  The termination of any
action, suit or proceeding whether by judgment, order, settlement, conviction,
or upon a plea of nolo contendere or its equivalent shall not, of itself, create
a presumption that the Person did not act in good faith and in a manner which
he, she or it reasonably believed to be in or not opposed to the best interests
of the Company, and, with respect to any criminal action or proceeding, that
such Person had reasonable cause to believe that his, her or its conduct was
unlawful.

B.

The Company shall indemnify any Person who was or is a party or is threatened to
be made a party to any threatened, pending or completed action or suit brought
by or in the right of the Company to procure a judgment in its favor by reason
of the fact that he, she or it is or was a Manager, Member, employee or trustee
of the Company or is or was an Affiliate of a Manager, Member, employee or
trustee of the Company against expenses (including reasonable attorneys' fees)
actually and reasonably incurred by such Person in connection with the defense,
settlement or appeal of such action or suit if such Person acted in good faith
and in a manner such Person reasonably believed to be in or not opposed to the
best interests of the Company, except that no indemnification shall be made in
respect of any claim, issue or matter as to which such Person shall have been
adjudicated to be liable for gross negligence or willful misconduct in the
performance of his, her or its duty to the Company unless and only to the extent
that the court in which such action or suit was brought shall determine upon
application that, despite the adjudication of liability but in view of all the
circumstances of the case, such Person is fairly and reasonably entitled to be
indemnified for such expenses which the court shall deem proper.

C.

Any indemnification under Sections 6.3.A or 6.3.B hereof (unless ordered by a
court) shall be made by the Company only as authorized in the specific case upon
a determination that the indemnification of the Person in question is proper in
the circumstances





- 26 -













because that Person has met the applicable standards of conduct set forth in
Sections 6.3.A or 6.3.B hereof.  Such determination shall be made by the
Manager, in its reasonable discretion, upon notice to each of the Members;
provided, that if the Investor shall submit a written objection to such
Manager’s determination within fifteen (15) Business Days after receipt of such
notice, then such determination shall be made by a court of competent
jurisdiction.

D.

To the extent that any Person referred to in Sections 6.3.A or 6.3.B hereof has
been successful on the merits or otherwise in defense of any action, suit,
proceeding or investigation, or any appeal or in defense of any claim, issue or
matter therein, or on appeal from any such proceeding, action, suit, claim or
matter, such Person shall be indemnified against all expenses (including
reasonable attorneys’ fees) incurred in connection therewith.

E.

Expenses incurred in any action, suit, proceeding or investigation or any appeal
therefrom may be paid by the Company in advance of the final disposition of such
matter, as authorized by the Manager in the Manager’s reasonable discretion,
upon receipt of an acceptable undertaking by or on behalf of such Person to
repay such amount, unless it shall ultimately be determined, as provided herein,
that such Person is entitled to indemnification.

F.

The indemnification provided by this Section 6.3 shall not be deemed exclusive
of, and shall not affect, any other rights to which any Person seeking
indemnification may be entitled under any law, agreement, or otherwise, and
shall continue and inure to the benefit of the heirs, executors and
administrators of such a Person.

G.

The Company may purchase and maintain insurance on behalf of any Person who is
or was a Manager, Member, employee or trustee of the Company against any
liability asserted against such Person and incurred by him, her or it in any
such capacity, or arising out of his, her or its status as such, whether or not
the Company would have the power to indemnify such Person against such liability
under the provisions of this Section.  Such insurance may include "tail"
coverage for periods after termination of service in such capacity or after
liquidation, merger, consolidation or other change in the Company.

H.

The Company shall, at its cost and expense, defend with counsel of the Company's
choice or approval, any Person who was or is a party or is threatened to be made
a party to any threatened, pending or completed action, suit or proceeding or
investigation, whether civil, criminal or administrative, and whether external
or internal to the Company by reason of the fact that he, she or it or was
acting in any capacity described in Sections 6.3.A or 6.3.B hereof if he, she or
it acted in good faith and in a manner reasonably believed to be in or not
opposed to the best interests of the Company and with respect to any criminal
action or proceeding, had no reasonable cause to believe such conduct was
unlawful.

SECTION 6.4

Compliance with Certain Requirements.  

Notwithstanding any other provision of this Agreement or any other document
governing the management and operation of the Property, the Manager shall have
the right to cause the Company to take any reasonable action or to refrain from
taking any action (including but not limited to using a protective trust to own
assets) to (i) preserve the continued qualification of Inland Parent as a real
estate investment trust under Section 856 of the Code (a “REIT”), (ii) preserve
the continued qualification of any Affiliates of Inland Parent as taxable REIT





- 27 -













subsidiaries and (iii) avoid the imposition of additional taxes on Inland Parent
under Section 857 of the Code or Section 4981 of the Code and the Treasury
Regulations promulgated thereunder (collectively the “REIT Rules”).  The Members
agree that in the event that the Manager proposes to take any action (or cause
the Company to take any action) to ensure the continued qualification of Inland
Parent as a REIT or to avoid the imposition of additional taxes under the REIT
Rules on Inland Parent, the Manager shall not have liability to any other Member
for monetary damages or otherwise for losses sustained or liabilities incurred
in connection with such actions.




SECTION 6.5

Environmental Matters.




The Property is, as of the date hereof, subject to (a) the 2003 Work Plan
prepared by Haley & Aldrich; (b) that certain Remedial Action Workplan - Phase I
Parcel, prepared by Environmental Waste Management Associates, LLC dated March
15, 2006, and approved by the Connecticut Department of Environmental Protection
by its approval letter dated June 21, 2006; (c) that certain Remedial Action
Report - Phase II Parcel, prepared by Environmental Waste Management Associates,
LLC dated May 2, 2007, and approved by the Connecticut Department of
Environmental Protection by its approval letter dated January 14, 2008; and (d)
Wetlands Ecological Risk Assessment Workplan prepared by Environmental Waste
Management Associates, LLC dated July 9, 2009, and approved by the Connecticut
Department of Environmental Protection by its approval letter dated September
15, 2009 (together, the "RAP").




Investor has obtained, for the benefit of the Company and at the sole cost and
expense of Investor, an (i) endorsement to that certain  American International
Specialty Lines Insurance Company Policy PLLCC 377 5843 (the “Policy”) which
provides that the insurer shall pay for the currently pending costs and expenses
required to satisfy the terms of the RAP (for expenses incurred through March
28, 2013)(the “Existing Policy”); and (ii) a new environmental Policy of
insurance from Chartis Specialty Insurance Company which (a) is for a term of
10-years for pre-existing and bodily injury/property damage coverages, and 5
years for new conditions, and (b) is on the terms and with the coverages
described at Schedule 6.5, attached hereto and made a part hereof  (the “New
Policy”) (the Existing Policy and the New Policy are herein collectively
referred to as the “Policy”).  




Louis L. Ceruzzi, Jr., principal of Investor (through its execution and delivery
of the Principal Guaranty (defined below)) and Investor, jointly and severally
agree to be fully-responsible for the payment and performance obligations for
any past or future Property-related environmental liabilities for the
environmental condition of the Property existing as of the date hereof (to avoid
all confusion, Louis L. Ceruzzi would not be responsible for an environmental
condition first arising (and not stemming from a pre-existing condition) from
and after the date hereof), clean-up, or costs in accordance with the following:
(i) satisfaction of all payment and performance requirements of the Policy, and
(ii) all payment and performance obligations necessary or required to complete
the RAP; and (iii) all payment and performance obligations necessary or required
to obtain one or more final No Further Action Letters, or their equivalents,
from the Connecticut Department of Environmental Protection or such other
governmental agencies having jurisdiction over the environmental enforcement
over the Property (collectively, the "Environmental Undertaking").  





- 28 -
















To avoid all doubt, Louis L. Ceruzzi, Jr. and Investor, and not the Company nor
Inland, shall have full responsibility for the Environmental Undertaking.




The Environmental Undertaking shall survive the Contribution and shall be
guaranteed by Principal in accordance with the terms of the guaranty attached
hereto as Schedule 6.5, and made a part hereof (the “Principal Guaranty”).




Remainder of this page intentionally blank





- 29 -



















ARTICLE VII

BOOKS AND RECORDS; RESERVES

SECTION 7.1.

Bank Accounts.

The Manager shall have authority to open bank accounts and designate signatories
with respect thereto on behalf of the Company and Owner LLC and may authorize
property managers to open such bank accounts as it shall deem necessary or
desirable for the management and operation of the Property and the conduct of
Company business.

SECTION 7.2.

Books of Account.

The Company shall keep accurate and complete books of account and records
showing the assets and liabilities, operations, transactions and financial
condition of the Company and the Property.  All such books of account and
records may be inspected by any Member, its designees or representatives from
time to time and upon reasonable prior notice at the office of the Company or
other person maintaining the same.  The Manager shall cause to be prepared
quarterly operating statements of the Company in accordance with generally
acceptable accounting principles and shall provide each Member with copies
thereof, along with all other reports, studies, budgets and other material
documents prepared by the Company.

SECTION 7.3.

Operating Statements.

A.

Intentionally Deleted.

B.

Upon the request of any Member and solely to the extent that such information
and reports are available to, and have been prepared or received by, the
Manager, the Manager shall promptly provide such requesting Member with (i) a
Net Cash Flow statement for the Property and the Company, (ii) unaudited
financial statements of the Company, including statements of profit and loss for
the applicable quarter, prepared in accordance with generally accepted
accounting principles applied on a consistent basis, (iii) a revised projection
of annual income and expenses of the Company, (iv) in the event a Capital
Transaction has occurred, a statement of the Net Proceeds of a Capital
Transaction for such Capital Transaction.  Upon the request of any Member and as
promptly as practical after the end of each calendar year, the Manager shall
forward to such requesting Member the same statements described in the preceding
sentence for the preceding calendar year.

C.

As soon as practicable, but within ninety (90) days after the end of the Fiscal
Year, and only after the written approval thereof by the Manager, the Tax
Matters Member shall, as a Company expense, furnish the Members with all
necessary tax reporting information required by the Members for the preparation
of their respective federal, state and local income tax returns, including each
Member’s pro rata share of income, gain, loss, deductions and credits for such
Fiscal Year.





- 30 -













D.

As soon as practicable, but in no event later than ninety (90) days after the
end of the Fiscal Year, the Tax Matters Member shall, as a Company expense,
furnish each Member with copies of the Company’s federal partnership Return of
Income and other income tax returns, together with each Member’s Schedule K-1 or
analogous schedule, which returns shall be signed by the Tax Matters Member on
behalf of the Company and co-signed by the Company’s accountant as preparer.

E.

Except as otherwise provided in this Agreement, all decisions as to accounting
principles, whether for the Company’s books or for income tax purposes (and such
decisions may be different for each such purpose) and all elections available to
the Company under applicable tax law shall be made by the Manager; provided,
that the Manager shall not make any decision or election that shall have a
disproportionately adverse effect on the Investor.

F.

Each Member shall promptly provide the Manager and/or the Tax Matters Member, as
applicable, with the information necessary in order to enable the Manager and/or
the Tax Matters Member to furnish the information, reports and/or statements
called for pursuant to this Section 7.3.  The Manager’s and/or the Tax Matters
Member’s obligations to provide reports, information and filings, shall be
contingent upon the receipt of the relevant information from the Members.  

SECTION 7.4.

Tax Matters Member.

A.

Inland is hereby designated to act as the “Tax Matters Member” under Code
section 6231(a)(7).  To the extent provided in Code Sections 6221 through 6231
and subject to the provisions hereof, the Tax Matters Member shall represent the
Company and the Members in their capacities as Members before taxing authorities
or courts of competent jurisdiction in tax matters affecting the Company or the
Members in their capacities as Members, and, subject to the limitations set
forth in this Agreement, shall file any tax returns and execute any agreements
or other documents on behalf of the Company.

B.

Subject to the limitations set forth in this Agreement, the Tax Matters Member
is authorized to make any and all elections for federal, state, and local tax
purposes, including, without limitation, any election, if permitted by
applicable law: (i) to adjust the basis of the assets of the Company pursuant to
Code sections 754, 734(b), and 743(b), or comparable provisions of state or
local income tax law, in connection with Transfers of LLC Interests and Company
distributions and (ii) to treat the Company as a partnership for income tax
purposes (or the functional equivalent thereof under applicable state and/or
local income tax law).

C.

To the extent that such matters would have a material adverse effect on any
Member, the Tax Matters Member shall obtain the consent of the other Members
before it can (i) extend the statute of limitations for assessment of tax
deficiencies against the Members with respect to adjustments to the Company’s
federal, state, or local income tax returns, or (ii) execute any settlement
agreement that binds the Members or otherwise affects the rights of the Company
and the Members.

D.

Prior to the taking of any action and/or the making of any election by the Tax
Matters Member (including all such actions and/or elections specifically
referred to in this





- 31 -













Agreement) which has a material adverse effect on the other Member, the Tax
Matters Member shall provide prompt written notice of such intended action
and/or election to the other Member.  If the other Member sends the Tax Matters
Member a written objection within thirty (30) business days of receiving the
notice (or such shorter time as may be required to take such action or to make
such election), the Tax Matters Member and the other Member shall confer about
the intended action or election, as applicable.  If agreement cannot be reached
within sixty (60) business days after the receipt by the Tax Matters Member of
the other Member’s written objection (or such shorter time as may be required to
take such action or to make such election), the Tax Matters Member shall take
the action or make the election, as applicable as originally proposed unless the
other Member provides an opinion from the other Member’s regular outside legal
tax counsel, or, at the option of the other Member, another nationally
recognized law firm that is reasonably acceptable to the Tax Matters Member, in
either case at the other Member’s sole expense, that the action or election, as
applicable as proposed would more likely than not have an adverse tax
consequence to the other Member.  In making such determination, the other
Member’s counsel (or such other law firm selected by it in accordance with the
foregoing) shall be instructed to give effect to the provisions of Articles III
and IV hereof.  Any dispute regarding any action to be taken under this Section
7.4.D shall be submitted to arbitration in accordance with the provisions of
Section 7.4.F hereof.

E.

Within five (5) business days of its receipt, the Tax Matters Member shall give
written notice to the other Member of the receipt of any written notice relating
to a controversy or related proceeding which has a material adverse effect on
the other Member with the Internal Revenue Service or any state or local taxing
authority, including, without limitation, (A) written notice that the Internal
Revenue Service or any state or local taxing authority intends to examine the
Company’s income tax returns for any year; (B) written notice of commencement of
an administrative proceeding at the Company level related to the Company under
section 6223 of the Code; (C) written notice of any final Company administrative
adjustment relating to the Company pursuant to a proceeding under section 6223
of the Code; (D) any request from the Internal Revenue Service or any comparable
state or local taxing agency for waiver of any applicable statute of limitations
with respect to the filing of any tax return by the Company; (E) any information
document requests from the Internal Revenue Service or any other taxing
authority, and (F) any Form 5701 or comparable state or local audit adjustment
notices.  Within ninety (90) days after receipt of notice of a final Company
administrative adjustment, the Tax Matters Member shall notify each Member if it
does not intend to file for judicial review with respect to such adjustment.

F.

The Tax Matters Member shall keep the other Member fully and promptly informed
about the status of any tax controversy or related proceeding involving the
Company which could have a material adverse effect on the other Member.  If, as
a result of a notice provided by the Tax Matters Member under Section 7.4.E or
otherwise, the other Member believes, based upon the nature of the government
inquiry, that the government could be considering an adjustment that would have
an adverse effect upon the other Member, then other Member shall have the right
to hire and retain counsel of its choice, reasonably acceptable to the Tax
Matters Member, to represent the Company in connection with such issue, shall
have the right to control the contest of such issue, and shall participate in
such contest to the maximum extent allowable by law, but shall keep the Tax
Matters Member fully informed.  If the Tax Matters Member does not agree that
the government could be considering an adjustment that





- 32 -













would have an adverse effect upon the other Member, then this dispute shall be
promptly submitted to a senior tax partner at a nationally recognized law firm
(other than the other Member’s regular outside tax counsel) selected by the
other Member and reasonably acceptable to the Tax Matters Member (the
“Arbitrator”).  The Arbitrator so selected shall be instructed to give effect to
the provisions of this Agreement in determining whether the adjustment could
have an adverse effect on the other Member.  The Arbitrator’s determination
shall be final and binding on the parties and if the determination is that the
adjustment could have an adverse effect on the other Member, then the other
Member shall have the rights set forth in this Section 7.4.F.  All information
provided to the Arbitrator by the Company or either Member shall be kept
strictly confidential by the Arbitrator.

G.

All expenses incurred by the Tax Matters Member (including the expenses of
counsel retained by the other Member to represent the Company under section
7.4.F) in connection with any tax controversy or related proceeding of the
Company will be borne by the Company.  Nothing herein shall be construed to
restrict the Tax Matters Member from engaging an accounting or law firm to
assist the Tax Matters Member in discharging its duties hereunder, so long as
the compensation paid by the Company for such services is customary.

ARTICLE VIII

TRANSFER OF LLC INTERESTS

SECTION 8.1.

No Transfer.

A.

Except as provided in this Article VIII or in Article X, no Member may Transfer
any LLC Interest, except as hereinafter set forth in this Article VIII or upon
prior written consent of all of the other Members, which consent may be granted
or withheld in the sole and absolute discretion of the other Members.  Any
Transfer of an LLC Interest in contravention of this Article VIII shall be null
and void and shall be deemed a material breach of, and a default under, this
Agreement, and the other Members shall have all the rights and remedies
available under this Agreement.

B.

For the purposes of this Article VIII the rules applicable to the Transfer of an
LLC Interest shall apply in the same manner to transfers of interest in the
Members; provided, however, that the following transfers shall not be subject to
this Section 8.1: (i) transfers of an interest in Inland to a Person who, as of
the date hereof, is a member of such entity, or (ii) transfers of an interest in
Inland if an Affiliate of Inland retains at least a 20% interest, or
(iii) transfers of an interest in Inland in accordance with the terms of Article
X, hereof.

SECTION 8.2.

Permitted Transfers.

A.

The restrictions on Transfers under Section 8.1 shall not apply to any (i)
Transfer (for any consideration or no consideration) by Inland of all or any
part of its LLC Interest to any 80% (or greater) Owned Affiliate of Inland, (ii)
Transfer to any other Member and (iii) Transfer by a Member to the immediately
family members of such Member, or to trusts or other entities established for
the benefit of family members for estate planning purposes. Notwithstanding
anything to the contrary contained in this Agreement, it is expressly
acknowledged and agreed that, at any time after the contribution by Investor of
the Earnout Value, Investor shall have the





- 33 -













right, in Investor’s sole and absolute discretion, to pledge all of its LLC
Interests in and to the Company to certain third party lenders from time to time
as collateral security for the repayment of certain loans to be made by such
third party lenders to Investor.

B.

Subject to the provisions of Section 8.2.D hereof, a permitted transferee of a
Member pursuant to Section 8.1.A or 8.2.A hereof that acquires the LLC Interest
of a Member shall not be recognized by the Company as a Member and shall have
only the rights of an assignee of the transferor Member’s LLC Interest, except
upon compliance with the terms of Section 8.2.C.  A Member who assigns all of
its LLC Interest to a permitted transferee (other than one of the other Members)
in accordance with the provisions of this Agreement shall nevertheless remain a
Member of the Company subject to all the duties and obligations imposed on it
under this Agreement until such time as the transferee of such LLC Interest is
admitted to the Company as a substitute Member in accordance with Section 8.2.C.
 Upon any permitted assignment of an LLC Interest pursuant to Section 8.2, the
transferor and transferee shall file with the Company an executed or
authenticated copy of the written instrument of assignment or transfer.

C.

No transferee of the whole or a portion of a Member’s LLC Interest shall have
the right to become a substituted Member in place of its transferor unless and
until all of the following conditions are satisfied:

(i)

the transferor and transferee have executed and acknowledged such instruments as
the Manager may reasonably deem necessary or desirable to effect such Transfer;

(ii)

a duly executed and acknowledged written instrument of transfer has been filed
with the Company setting forth the intention of the transferor that the
transferee become a substituted Member in its place;

(iii)

the transferee accepts and agrees to be bound by all the provisions of this
Agreement by executing and delivering a counterpart signature page hereto;

(iv)

the transfer would not materially and adversely affect the treatment of the
Company for tax purposes under the Code or the tax laws of any state in which
the Company does business; and

(v)

the transferee demonstrates and agrees, to the satisfaction of the Manager
determined in its sole and absolute discretion, that it has complied and shall
comply with the provisions of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (the
USA Patriot Act), as amended from time to time.

SECTION 8.3.

Succession by Operation of Law.

A.

In the event of an Event of Bankruptcy with respect to a Member or the merger,
consolidation, dissolution or liquidation of a Member, all of such Member’s
rights to distributions and allocations by the Company, shall pass to such
Member’s legal successor, but such legal successor shall not become a Member of
the Company without the prior written





- 34 -













consent of the Manager, which consent may be granted or withheld in the sole and
absolute discretion of the Manager, and the compliance with the provisions of
clauses (ii), (iii), (iv) and (v) of Section 8.2.C hereof.

B.

Upon occurrence of an Event of Bankruptcy of a Member, or any other event that
causes a Member to cease to be a member of the Company, the business of the
Company shall continue without dissolution.  Notwithstanding any other provision
of this Agreement, each Member waives any right that it might have under Section
18-801(b) of the Act to agree in writing to dissolve the Company upon the
occurrence an Event of Bankruptcy or any other such event.

SECTION 8.4.

Additional Restrictions on Transfers.

Investor represents and warrants that (i) Investor is an “accredited investor”
as that term is defined in Rule 501(a) of Regulation D under the Securities Act
of 1933, as amended; and (ii) Investor is acquiring the LLC Interests as
principal for its own account without a view toward transferring the LLC
Interests.  The LLC Interests described in this Agreement have not been
registered under the Securities Act of 1933, as amended (the “1933 Act”) or
under the securities laws of the State of Delaware or any other jurisdiction
(the “State Acts”).  Consequently, in addition to any and all other restrictions
on transferability set forth herein, the LLC Interests may not be sold,
assigned, pledged, hypothecated or otherwise disposed of or Transferred, except
in accordance with the provisions of the 1933 Act and the State Acts.

ARTICLE IX

DISSOLUTION AND TERMINATION OF THE COMPANY

SECTION 9.1.

Dissolution.

The Company shall be dissolved and commence winding up and liquidating only upon
the first to occur of any of the following:

A.

The sale, condemnation or other disposition of all of the Property and the
receipt of all consideration therefor;

B.

At any time that there are no Members; or

C.

The written election of all the Members to dissolve, wind up and liquidate the
Company.

SECTION 9.2.

Termination.

Notwithstanding any other provision of this Agreement, in all cases of valid,
voluntary dissolution of the Company (the parties acknowledging that the right
of a Member to cause an involuntary dissolution of the Company or a partition of
the Company has been expressly waived, renounced and released under Sections 2.7
and 2.8 hereof), the business of the Company shall be wound up and the Company
terminated as promptly as practicable thereafter, and each of the following
shall be accomplished:





- 35 -













A.

The Manager shall cause to be prepared a statement setting forth the assets and
liabilities of the Company as of the date of dissolution, a copy of which
statement shall be furnished to all of the Members.

B.

The property and assets of the Company shall be liquidated by the Manager as
promptly as possible, but in an orderly and businesslike and commercially
reasonable manner. The Manager may, in the exercise of its business judgment and
if commercially reasonable, determine to defer the sale of all or any portion of
the property and assets of the Company if deemed necessary or appropriate to
realize the fair market value of any such property or assets.  The proceeds of
any liquidation shall be distributed to the Members, to the extent remaining
after funding all Company expenses and adequate reserves, in accordance with the
positive Capital Account balances of the Members (as adjusted immediately prior
to such distribution in accordance with the terms of Section 5.1 hereof).

SECTION 9.3.

Liquidating Member.

Upon the dissolution of the Company, the Manager shall act as the liquidating
member (in such capacity, the “Liquidating Member”).  The Liquidating Member
shall, upon the dissolution and upon completion of the winding up of the affairs
of the Company, file appropriate certificate(s) to such effect in the proper
governmental office or offices under the LLC Act as then in effect.
Notwithstanding the foregoing, each Member, upon the request of the Liquidating
Member, shall promptly execute, acknowledge and deliver all such documents,
certificates and other instruments as the Liquidating Member shall reasonably
request to effectuate the proper dissolution and termination of the Company,
including the winding up of the business of the Company.  Any tax matters that
are continuing as of the time of such liquidation and dissolution and/or that
arise after such liquidation and dissolution (if such liquidation and
dissolution should ever occur) shall be governed by the provisions of Section
7.4 hereof, and the provisions of this sentence shall survive any such
liquidation and/or dissolution of the Company.

ARTICLE X

CONVERSION; REDEMPTION

SECTION 10.1.

Definitions.

The following terms and phrases shall, for purposes of this Article X of this
Agreement, have the meanings set forth below:




“Closing Price” on any date shall mean the last sale price, regular way of the
Common Stock, or, in case no such sale takes place on such day, the average of
the closing bid and asked prices, regular way, in either case as reported in the
principal consolidated transaction reporting system with respect to securities
listed or admitted to trading on the New York Stock Exchange (“NYSE”) or NASDAQ,
if the Common Stock is not listed or admitted to trading on the NYSE or NASDAQ,
as reported in the principal consolidated transaction reporting system with
respect to securities listed on the principal national securities exchange on
which the Common Stock is listed or admitted to trading or, if the Common Stock
is not listed or admitted to trading on any national securities exchange, the
last quoted price, or if not so quoted, the average of the high bid





- 36 -













and low asked prices in the over-the-counter market, as reported by NASDAQ or,
if such system is no longer in use, the principal other automated quotations
system that may then be in use or, if the Common Stock is not quoted by any such
organization, the average of the closing bid and asked prices as furnished by a
professional market maker making a market in the Common Stock as such person is
selected from time to time by Inland.




“Common Stock” shall mean the shares of Common Stock of Inland, par value $10.




“Computation Date” shall mean the date on which an Exchange Notice is delivered
to Inland.




“Current Per Share Market Price” on any date shall mean the average of the
Closing Price for the five consecutive Trading Days ending on such date.




“Exchange Factor” shall mean 100%; provided that such factor shall be adjusted
in accordance with the Antidilution Provisions of Section 10.5 hereof.




“Purchase Price” shall mean the Cash Purchase Price or the Stock Purchase Price.




“Trading Day” shall mean each Monday, Tuesday, Wednesday, Thursday and Friday,
other than any day which securities are not traded on such exchange or in such
market and the term “ex date,” when used in respect of any issuance or
distribution, shall mean the first date on which the shares trade regular way on
such exchange or in such market without the right to receive such issuance or
distribution.




SECTION 10.2.

Grant of Right.

Subject to the election to be made by Manager in accordance with the terms of
Section 10.3, below, the Investor shall have the right, but not the obligation,
to require the Company to either exchange or redeem its Class B Units regardless
of whether or not the Common Stock of Inland Parent is listed on the NYSE or
NASDAQ, at the Investor’s election, either (a) exchange all or a portion of its
Class B Units, for shares of Common Stock of Inland Parent (the “10-Year
Exchange Option”), or (b) redeem all or a portion of its Class B Units for the
Investor Liquidation Amount (as determined under Section 10.10 hereof) (the
“10-Year Redemption Option”), if an Exercise Notice is delivered by the Investor
to the Manager at any time or times from and after the date that is ten (10)
years after the date hereof (the “10-Year Exchange Right”).

The 10-Year Exchange Option is referred to herein as an “Exchange Option.”

Following the delivery of the Exercise Notice under this Section 10.2, the
closing of such exchange shall be in accordance with the provisions of Section
10.9 hereof.  For all purposes of this Article X, the Class B Units that are the
subject of an Exercise Notice shall be referred to individually as a “Tendered
Unit” and collectively as the “Tendered Units;” provided, however, that in the
event that the Tendered Units include all of the outstanding Class B Units held
by the Investor at such time, then for all purposes of this Article X the
“Tendered Units” shall be





- 37 -













deemed to include the entire Investor LLC Interest such that following the
closing of the exchange of such Tendered Units, the Investor shall cease to have
any rights with respect to the Company or the assets of the Company.  

SECTION 10.3.

Exchange Option - Computation of Purchase Price/Form of Payment.

Each Tendered Unit shall have the value of one share of Common Stock of Inland
Parent. In the event that the Investor delivers an Exercise Notice to the
Manager in which the Investor elects an Exchange Option, the Purchase Price
payable by the Company for the Tendered Units shall be payable by the issuance
by Inland Parent of the number of shares of its Common Stock equal to the
product, expressed as a whole number, of (i) the Tendered Units, multiplied by
(ii) the Exchange Factor (the “Stock Purchase Price”).  At the election of the
Manager, the Purchase Price may be paid in whole (but not in part) in cash
rather than in Common Stock (the “Cash Purchase Price”).  The Cash Purchase
Price shall mean, an amount of cash (in immediately available funds) equal to
(i) the number of shares of Inland Parent’s Common Stock that would be issued to
the Investor if the Stock Purchase Price were paid for the Tendered Units
(taking into account the adjustments required pursuant to the definition of
“Exchange Factor”) multiplied by (ii) the Current Per Share Market Price
computed as of the Computation Date.  The Cash Purchase Price shall, in the sole
and absolute discretion of the Manager, be paid in the form of cash, or
cashier’s or certified check, or by wire transfer of immediately available funds
to the Investor’s designated account.

SECTION 10.4.

Covenants of Inland Parent.

A.

In the event that the Investor delivers an Exercise Notice to the Manager in
which the Investor elects an Exchange Option, and Inland Parent is either unable
or unwilling to deliver Common Stock in the amount of the Stock Purchase Price
to the Investor (whether due to the fact that the issuance of such Common Stock
would disqualify Inland Parent from being characterized as a REIT, the issuance
of such Common Stock would cause Inland Parent to incur substantial registration
fees or otherwise), the Company shall be required to pay the Cash Purchase Price
to the Investor.




B.

In the event that the Common Stock of Inland Parent is listed or admitted for
trading on a national securities exchange, Inland Parent shall use reasonable
efforts to provide written notice to the Investor of the fact that such Common
Stock has become so listed or admitted; provided, however, that (x) the
obligation of Inland Parent to provide written notice under this Section 10.4.B
shall only apply after such Common Stock has become so listed or admitted and
then only to the extent permitted under any and all applicable state and federal
securities laws and (y) the provisions of this Section 10.4.B shall not be
deemed in any manner to constitute a representation as to whether or not the
Common Stock of Inland Parent will in fact be listed or admitted on a national
securities exchange in the future.




SECTION 10.5.

Antidilution Provisions.

A.

The Exchange Factor shall be subject to adjustment from time to time effective
upon the occurrence of the following events and shall be expressed as a
percentage, calculated to the nearest one-thousandth of one percent (.001%):





- 38 -
















(i)

In case Inland Parent shall pay or make a dividend or other distribution in
shares of Common Stock to all holders of the Common Stock, the Exchange Factor
in effect at the opening of business on the day following the date fixed for the
determination of stockholders entitled to receive such dividend or other
distribution shall be increased in proportion to the increase in outstanding
shares of Common Stock resulting from such dividend or other distribution, such
increase to become effective immediately after the opening of business on the
day following the record date fixed for such dividend or other distribution.




(ii)

In case outstanding shares of Common Stock shall be subdivided into a greater
number of shares, the Exchange Factor in effect at the opening of business on
the day following the day upon which such subdivision becomes effective shall be
proportionately increased, and, conversely, in case the outstanding shares of
Common Stock shall be combined into a smaller number of shares, the Exchange
Factor in effect at the opening of business on the day following the day upon
which such combination becomes effective shall be proportionately reduced, such
increase or reduction, as the case may be, to become effective immediately after
the opening of business on the day following the day upon which such subdivision
or combination becomes effective.




B.

In case the shares of Common Stock shall be changed into the same or a different
number of shares of any class or classes of stock, whether by capital
reorganization, reclassification, or otherwise (other than subdivision or
combination of shares or a stock dividend described in subparagraph (ii) of
Section 10.5.A) then and in each such event the Investor, upon the delivery of
an Exchange Notice, shall have the right thereafter to convert the Tendered
Units into the kind and amount of shares and other securities and property which
would have been received upon such reorganization, reclassification or other
change by holders of the number of shares into which the Tendered Units might
have been converted immediately prior to such reorganization, reclassification
or change.




SECTION 10.6.

Fractions of Shares.

No fractional shares shall be issued upon conversion of Class B Units.  Instead
of any fractional share of Common Stock which would otherwise be issuable upon
conversion of Class B Units, the Company shall pay a cash adjustment in respect
of such fraction in an amount equal to the same fraction of the current market
price per share at the close of business on the day of the Closing (or, if such
day is not a Trading Day, on the Trading Day immediately preceding such day).




SECTION 10.7.

Provisions in Case of Consolidation, Merger or Sale of Assets.

In case of any consolidation of Inland Parent with, or merger of Inland Parent
into, any other Person, any merger or consolidation of another Person into
Inland Parent (other than a merger which does not result in any
reclassification, conversion, exchange or cancellation of outstanding shares of
Common Stock of Inland Parent), or any sale or transfer of all or substantially
all of the assets of Inland Parent, the Person formed by such consolidation or
resulting from such merger or which acquires such assets of Inland Parent, as
the case may be,





- 39 -













shall execute and deliver to the Investor an agreement providing that the
Investor shall have the right thereafter, during the period such Exchange Rights
shall be exercisable as specified herein, to require the conversion of the Class
B Units for the kind and amount of securities, cash and other property
receivable upon such consolidation, merger, sale or transfer by a holder of the
number of shares of Common Stock into which the Class B Units might have been
converted immediately prior to such consolidation, merger, sale or transfer.
 Such agreement shall provide for adjustments which, for events subsequent to
the effective date of such agreement, shall be as nearly equivalent as may be
practicable to the adjustments provided for in this Article X.  The above
provisions of this Section 10.7 shall similarly apply to successive
consolidations, mergers, sales or transfers.

SECTION 10.8.

Redemption.

A.

Inland shall have the continuing right, but not the obligation, to require the
Company to purchase and redeem all, but not less than all, and the Investor
shall be required to assign all, of the Investor’s LLC Interests for the higher
of (i) the Investor Liquidation Amount (as defined below) or (ii) the Stock
Purchase Price (which shall be paid in the form of the Cash Purchase Price
determined in the manner set forth in Section 10.3 hereof unless otherwise
agreed to between Investor and Manager), if (except as provided in Section
10.8.D hereof) an Exchange Notice is not delivered by the Investor prior to the
date that is ten (10) years and one (1) month after the date hereof.

B.

In order to exercise the rights to require the Company to purchase and
completely redeem the Investor’s Investor LLC Interests under Section 10.8.A,
Inland shall deliver to the Investor and to the Company written notice (the
“Redemption Notice”) of the exercise of such right, which notice shall state
Inland Parent’s computation of the Investor Liquidation Amount, Stock Purchase
Price or Cash Purchase Price, as applicable.  The delivery of the Redemption
Notice by Inland shall constitute an irrevocable commitment by the Investor to
transfer and deliver, and the Company to purchase and redeem, all of the
Investor’s Investor LLC Interests for the higher of the Investor Liquidation
Amount or Stock Purchase Price (as paid in the form of the Cash Purchase Price
unless otherwise agreed to between Investor and Manager).  Closing on the
purchase and redemption of the Investor LLC Interests shall take place in
accordance with Section 10.9 hereof.

C.

Upon the delivery of the Redemption Notice by Inland, the Investor shall
thereupon only be entitled to receive the Investor Liquidation Amount, Stock
Purchase Price or Cash Purchase Price, as applicable, and Inland shall have sole
authority to act on behalf of the Company to obtain at Closing the funds
required to completely redeem the Investor LLC Interests, including borrowing
money from third-party lenders, Members or Affiliates and seeking Capital
Contributions from additional Members to be admitted to the Company, subject to
the provisions of Section 3.1.D hereof.

D.

Notwithstanding any provision of this Section 10.8 and this Article X to the
contrary, and specifically notwithstanding the time after which Inland is
permitted to deliver a Redemption Notice under Section 10.8.A hereof, Inland
shall have the right, but not the obligation, in its sole and absolute
discretion, to deliver a Redemption Notice to the Investor and to cause the
purchase and redemption of all of the Investor’s Investor LLC Interests pursuant
to





- 40 -













the terms of this Article X, at any time if the Investor breaches any of the
provisions of Sections 2.7 or 2.8 hereof.

SECTION 10.9.

Closing.

A.

The closing of any exchange or redemption of the Tendered Units by the Company
pursuant to Section 10.2. (whether the Investor elected an Exchange Option or
the Redemption Option) and the closing of the redemption of the Investor LLC
Interests by the Company pursuant to Section 10.8 (in either case, the
“Closing”) shall be held at the principal offices of the Company and, subject to
any other specific time periods for the Closing stated in this Agreement, shall
occur on the date specified in the Exchange Notice or Redemption Notice, as
applicable, which date shall be no sooner than thirty (30) days and no later
than ninety (90) days following the delivery of the Exchange Notice or
Redemption Notice, as applicable, to the Investor, Inland and/or the Company, as
applicable.

B.

At the Closing, the Investor shall transfer and assign its Tendered Units or
Investor LLC Interests, as applicable, to the Company free and clear of any
liens, encumbrances or any interests of any third party and shall execute or
cause to be executed any and all documents required to transfer fully good and
clear title to the LLC Interests being transferred, including, but not limited
to, any and all documents necessary to evidence such transfer.  In the event
that the Investor does not timely execute any and all documents necessary to
evidence and effect such transfer of its Tendered Units or entire Investor LLC
Interest, as applicable, at the Closing, then the Manager is hereby appointed
the attorney-in-fact of, and is hereby authorized on behalf of, the Investor, to
execute, acknowledge and deliver all such documents and take all such other
actions as may be required to evidence and effect such transfer of the Tendered
Units or entire Investor LLC Interest, free and clear of all encumbrance, as
applicable.  Such appointment and authorization are coupled with an interest and
are irrevocable.  The failure by the Investor to execute any document shall not
delay the Closing or cause the Closing to be ineffective.

C.

At the Closing, (i) in the case that an Exchange Option was elected under
Section 10.2. hereof, or in the case that Inland delivers a Redemption Notice in
accordance with Section 10.8.A hereof and, pursuant to the terms of Section
10.8.A hereof, the consideration for such redemption is the Stock Purchase Price
or the Cash Purchase Price, Inland shall cause the Company or Inland to either
deliver the Stock Purchase Price or the Cash Purchase Price to the Investor and
(ii) in the case that the 10-Year Redemption Option was elected under Section
10.2. hereof or in the case that Inland delivers a Redemption Notice in
accordance with Section 10.8.A hereof and, pursuant to the terms of Section
10.8.A hereof, the consideration for such redemption Inland is the Investor
Liquidation Amount, Inland shall cause the Company to distribute to the
Investor, the Investor Liquidation Amount.  If any consents from lenders or
otherwise are required in order to carry out any provision of this Agreement,
the parties hereby agree to cooperate in good faith and will proceed promptly
and diligently to obtain all such consents; provided, however, that the failure
to obtain any such consent may be waived by Inland in its sole and absolute
discretion.  Each party hereby covenants and agrees that following the payment
of the Investor Liquidation Amount, Stock Purchase Price or Cash Purchase Price,
as applicable, for either (i) all of the Class B Units held by the Investor at
such time or (ii) the Investor’s entire Investor LLC Interest, the Investor
shall cease to have any rights with respect to the Company or





- 41 -













the assets of the Company either as owner, lender or otherwise, and the Investor
shall cease to have any right to receive any further payments or distributions
from the Company under the terms of this Agreement or otherwise, specifically
including, but not limited to, the Unpaid Investor Preferred Return, if any, the
Investor’s Capital Account and the Investor’s Invested Capital.

SECTION 10.10.

Investor Liquidation Amount.

In the event that the Investor elects the 10-Year Redemption Option under
Section 10.2. hereof or in the event that Inland delivers a Redemption Notice in
accordance with Section 10.8.A hereof and, pursuant to the terms of Section
10.8.A hereof, the consideration for such redemption is the Investor Liquidation
Amount, the entire purchase price payable by the Company to the Investor (or its
Affiliates) for the Investor LLC Interest (the “Investor Liquidation Amount”)
shall be an amount equal to the sum of the following:

(i)

the Unpaid Investor Preferred Return as of the date of the Closing as reasonably
determined by the Company’s accountant at such time, plus

(ii)

the Investor’s Invested Capital as of the date of the Closing.

For all purposes of this Article X, in the event that the Investor elects the
10-Year Redemption Option under Section 10.2. hereof for less than all of its
outstanding Class B Units at such time, then the Investor Liquidation Amount
applicable to the Tendered Units shall equal the Investor’s Investor Liquidation
Amount as determined under this Section 10.10 multiplied by a fraction, the
numerator of which shall be equal to the Tendered Units and the denominator of
which shall be equal to all of the outstanding Class B Units held by the
Investor at such time.

SECTION 10.11.

Deemed Redemption.

Notwithstanding any provision of this Agreement to the contrary, in the event
that the Investor receives a distribution with respect to its Invested Capital
under Section 4.2(ii) hereof, such distribution shall be treated for all
purposes of this Agreement (specifically including, but not limited to, the
provisions of this Article X) as a redemption by the Company of a portion of the
Class B Units held by the Investor at such time.  The number of Class B Units
that are deemed to be redeemed by the Company in accordance with the provisions
of this Section 10.11, shall be determined by multiplying an amount equal to all
of the Class B Units held by the Investor immediately prior to such distribution
by a fraction, the numerator of which shall be equal to the applicable
distribution made to the Investor at such time with respect to its Invested
Capital under Section 4.2(ii) hereof and the denominator of which shall be equal
to the Invested Capital of the Investor immediately prior to such distribution.





- 42 -













ARTICLE XI

MISCELLANEOUS

SECTION 11.1.

Further Assurances.

Each Member agrees to execute, acknowledge, deliver, file, record and publish
such further certificates, amendments to certificates, instruments and
documents, and do all such other acts and things as may be required by law, or
as may be required to carry out the intent and purposes of this Agreement.

SECTION 11.2.

Notices.

All notices, requests or demands to be given under this Agreement from one party
to the other (collectively, "Notices") shall be in writing and shall be given by
personal delivery, or by overnight courier service for next Business Day
delivery at the other party's address set forth below, or by telecopy
transmission at the other party's facsimile telephone number set forth below
(with a copy of such telecopy transmission being given to receiving party by
deposit, on the day of such transmission, with an overnight courier service for
next Business Day delivery to the receiving party). Notices given by personal
delivery (i.e. by the sending party or a messenger) shall be deemed given on the
date of delivery, Notices given by overnight courier service shall be deemed
given upon deposit with the overnight courier service and Notices given by
telecopy transmission shall be deemed given on the date of transmission provided
such transmission is completed by 5:00 p.m. (sending party's local time) on a
Business Day, otherwise such delivery shall be deemed to occur on the next
succeeding Business Day.  If any party's address is a business, receipt by a
receptionist, or by any person in the employ of such party, shall be deemed
actual receipt by the party of Notices.  Notices may be issued by an attorney
for a party and in such case such Notices shall be deemed given by such party.
 Until further notice, notices and other communications under this Agreement
shall be addressed to the parties listed below as follows:

(i)

If to the Investor, to:

Ceruzzi Properties, LLC

1720 Post Road

Fairfield, Connecticut 06824

Attn:  Arthur W. Hooper, Jr., Esq.

Fax No.:  203-256-4019

 

  




 (ii)

If to the Company or Inland, to:

c/o Inland Diversified Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention:  President





- 43 -
















and with copies (which shall be for informational purposes only) to:

c/o The Inland Real Estate Group, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention:  General Counsel




and to:

Charles J. Benvenuto

Charles J. Benvenuto, P.C.

2901 Butterfield Road

Oak Brook, Illinois 60523

Tel:  630-571-2331

Fax:  630-571-2360

Any Member may designate another addressee (and/or change its address) for
Notices hereunder by a Notice given pursuant to this Section.  Copies of Notices
are for informational purposes only, and a failure to give or receive copies of
any Notice shall not be deemed a failure to give notice, and shall in no way
adversely affect the effectiveness of such Notice given to the addressee party.

SECTION 11.3.

Independent Representation.  

Inland hereby acknowledges and agrees that it has consulted its independent
counsel with respect to the tax and non-tax consequences of its investment in
the Company, and that neither the Investor nor any Affiliate of the Investor
shall have any liability to Inland or its Affiliates as a result of any adverse
consequences to Inland, or any direct or indirect partner (or other equity
owner) of Inland, as a result of Inland’s investment in the Company or Inland’s
ownership of an LLC Interest in the Company.  The Investor hereby acknowledges
and agrees that it has consulted its independent counsel with respect to the tax
and non-tax consequences of its investment in the Company, and that neither
Inland nor any Inland Affiliate shall have any liability to the Investor or any
Affiliate of the Investor as a result of any adverse consequences to the
Investor or any Affiliate of the Investor as a result of the Investor’s
investment in the Company, the Investor’s ownership of an LLC Interest in the
Company or the Investor’s possible withdrawal from the Company.  The foregoing
provision is not intended to and shall not operate to diminish or limit the
liability of either Member resulting from such Member’s breach of or default
under any provision of this Agreement.

SECTION 11.4.

Governing Law.

This Agreement, the rights and obligations of the parties hereto, and any claims
or disputes relating thereto shall be governed by and construed in accordance
with the laws of the State of Delaware (but not including the choice of law
rules thereof).





- 44 -













SECTION 11.5.

Captions.

All titles or captions contained in this Agreement are inserted only as a matter
of convenience and for reference and in no way define, limit, extend, or
describe the scope of this Agreement or the intent of any provision hereof.

SECTION 11.6.

Pronouns.

All pronouns and any variations thereof shall be deemed to refer to the
masculine, feminine, and neuter, singular and plural, as the identity of the
party or parties may require.

SECTION 11.7.

Successors and Assigns.

This Agreement shall be binding upon the parties hereto and their respective
executors, administrators, legal representatives, heirs, successors and
permitted assigns, and shall inure to the benefit of the parties hereto and,
except as otherwise provided herein, their respective executors, administrators,
legal representatives, heirs, successors and permitted assigns.

SECTION 11.8.

Extension Not a Waiver.

No delay or omission in the exercise of any power, remedy or right herein
provided or otherwise available to a Member or the Company shall impair or
affect the right of such Member or the Company thereafter to exercise the same.
Any extension of time or other indulgence granted to a Member hereunder shall
not otherwise alter or affect any power, remedy or right of any other Member or
of the Company, or the obligations of the Member to whom such extension or
indulgence is granted.

SECTION 11.9.

Construction.

None of the provisions of this Agreement shall be for the benefit of or
enforceable by any creditor of the Company or any third party.  No Member shall
be obligated personally for any debt, obligation or liability of the Company
solely by being a Member of the Company.  

SECTION 11.10.

Severability.

In case any one or more of the provisions contained in this Agreement or any
application thereof shall be invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and other application thereof shall not in any way be effected or
impaired thereby.

SECTION 11.11.

Consents.

Unless otherwise provided in this Agreement to the contrary, any consent or
approval to any act or matter required under this Agreement must be in writing
and shall apply only with respect to the particular act or matter to which such
consent or approval is given, and shall not relieve any Member from the
obligation to obtain the consent or approval, as applicable, wherever required
under this Agreement to any other act or matter.





- 45 -













SECTION 11.12.

Entire Agreement.

This Agreement, together with the Contribution Agreement and any other agreement
ancillary or related hereto or thereto, contains the entire agreement among the
parties hereto relating to the subject matter hereof and all prior agreements
relative hereto which are not contained herein are terminated.  Amendments,
variations, modifications or changes herein may be made effective and binding
upon the parties by, and only by, the setting forth of same in a document duly
executed by each party, and any alleged amendment, variation, modification or
change herein which is not so documented shall not be effective as to any party.

SECTION 11.13.

Rules of Construction.  

Unless the context clearly indicates to the contrary, the following rules apply
to the construction of this Agreement:

(i)

Words importing the singular number include the plural number and words
importing the plural number include the singular number.

(ii)

Words of the masculine gender include correlative words of the feminine and
neuter genders.

(iii)

The table of contents and the headings or captions used in this Agreement are
for convenience of reference and do not constitute a part of this Agreement, nor
affect its meaning, construction, or effect.

(iv)

Words importing persons include any individual, corporation, partnership,
limited liability company, joint venture, association, joint stock company,
trust, unincorporated organization or government or agency or political
subdivision thereof.

(v)

Any reference in this Agreement to a particular “Article,” “Section” or other
subdivision shall be to such Article, Section or subdivision of this Agreement
unless the context shall otherwise require.

(vi)

Each reference in this Agreement to an agreement or contract shall include all
amendments, modifications, and supplements to such agreement or contract unless
the context shall otherwise require.

(vii)

When any reference is made in this document or any of the schedules or exhibits
attached hereto to the Agreement, it shall mean this Agreement, together with
all other schedules and exhibits attached hereto, as though one document.

SECTION 11.14.

Counterparts.

This Agreement may be executed in any number of counterparts, and each such
counterpart will for all purposes be deemed an original, and all such
counterparts shall constitute one and the same instrument.

[SIGNATURES ON NEXT PAGE]





- 46 -













WHEREFORE, the parties hereto have duly executed this Limited Liability Company
Agreement of INLAND DIVERSIFIED DAYVILLE KILLINGLY MEMBER, L.L.C. under seal as
of the day and year first above written.




Inland:




Inland Diversified Dayville Killingly Member II, L.L.C., a Delaware limited
liability company

By: Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its sole
member




By:  /s/ Barry L. Lazarus

Barry L. Lazarus, President  

  







Investor:




Dayville Unit Investors, LLC




By:  /s/ Louis L. Ceruzzi, Jr.

Name: Louis L. Ceruzzi, Jr.











- 47 -
















LIMITED LIABILITY COMPANY AGREEMENT

OF

INLAND DIVERSIFIED DAYVILLE KILLINGLY MEMBER, L.L.C.




Names, Addresses, Invested Capital, Class of Units and Number of Units of
Members




Schedule A








Name and Address

Initial Invested Capital

Class of Units

Number of Units




Dayville Unit Investors, LLC










$9,608,022.47













Class B




960,802




Inland Diversified Dayville Killingly Member II, L.L.C.


2901 Butterfield Road

Oak Brook, Illinois  60523







$11,710,000







Class A







1,171,000




















- 48 -













LIMITED LIABILITY COMPANY AGREEMENT

OF

INLAND DIVERSIFIED DAYVILLE KILLINGLY MEMBER, L.L.C.

Regulatory Allocations

 

Schedule 5.2







1.

Definitions.  

The defined terms used in this Schedule 5.2 shall have meanings specified in the
Limited Liability Company Agreement to which this Schedule 5.2 is attached:

2.

Regulatory Allocations.

A.

Prior to any other allocations under Article V, the following special
allocations shall be made in the following order:   

1.

Minimum Gain Chargeback.  Except as otherwise provided in Section 1.704-2(f) of
the Treasury Regulations, notwithstanding any other provision of Section 5.2, if
there is a net decrease in Company Minimum Gain during any fiscal year, each
Member shall be specially allocated items of Company income and gain for such
fiscal year (and, if necessary, subsequent fiscal years) in an amount equal to
such Member’s share of the net decrease in Company Minimum Gain, determined in
accordance with Treasury Regulations §1.704-2(g).  Allocations pursuant to the
previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Member pursuant thereto.  The items to be so allocated
shall be determined in accordance with sections 1.704-2(f) (6) and 1.704-2(j)
(2) of the Treasury Regulations.  This Paragraph A.1 is intended to comply with
the minimum gain charge back requirement in Section 1.704-2(f) of the Treasury
Regulations and shall be interpreted consistently therewith.

2.

Member Minimum Gain Chargeback.  Except as otherwise provided in Section
1.704-2(i) (4) of the Treasury Regulations, notwithstanding any other provision
of Section 5.2, if there is a net decrease in Member Nonrecourse Debt Minimum
Gain attributable to a Member Nonrecourse Debt during any fiscal year, each
Member who has a share of the Member Nonrecourse Debt Minimum Gain attributable
to such Member Nonrecourse Debt, determined in accordance with Section
1.704-2(i) (5) of the Treasury Regulations, shall be specially allocated items
of Company income and gain for such fiscal year (and, if necessary, subsequent
fiscal years) in an amount equal to such Member’s share of the net decrease in
Member Nonrecourse Debt, determined in accordance with Treasury Regulations
§1.704-2(i) (4).  Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto.  The items to be so allocated shall be determined in
accordance with Sections 1.704-2(i) (4) and 1.704-2(j) (2) of the Treasury
Regulations.  This Paragraph A.2 is intended to comply with the minimum gain
charge





- 1 -










back requirement in Section 1.704-2(i) (4) of the Treasury Regulations and shall
be interpreted consistently therewith.

3.

Qualified Income Offset.  Any Member who unexpectedly receives any adjustment,
allocation, or distribution described in Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(5) or (6) shall be specially allocated items of income and
gain (consisting of a pro rata portion of each item of Company income, including
gross income and gain for such year) in an amount and manner sufficient to
eliminate any deficit balance in such Member’s Capital Account resulting
therefrom, as quickly as possible, such allocations to be made in accordance
with the “qualified income offset” provisions of Treasury Regulation Section
1.704-1(b)(2)(ii)(d)(3).

4.

Member Nonrecourse Deductions.  Any Member Nonrecourse Deductions for any fiscal
year shall be specially allocated to the Member who bears the economic risk of
loss with respect to the Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulations
§1.704-2(i) (1).

B.

Section 754 Adjustments.  To the extent an adjustment to the adjusted tax basis
of any Company asset, pursuant to Code Section 734(b) or Code Section 743(b) is
required, pursuant to Treasury Regulations §1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Member in complete liquidation of
such Member’s interest in the Company, the amount of such adjustment to Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Members in accordance with
their interests in the Company in the event Treasury Regulations
§1.704-1(b)(2)(iv)(m)(2) applies, or to the Member to whom such distribution was
made in the event Treasury Regulations §1.704-1(b)(2)(iv)(m)(4) applies.





- 2 -













Exhibit “A”




EARNOUT AGREEMENT

This EARNOUT AGREEMENT (this "Earnout Agreement") is made as of this 3rd day of
October, 2012, and entered into by and between Dayville Unit Investors, LLC
(“Investor”), and Inland Diversified Dayville Killingly Member II, L.L.C., an
Delaware limited liability company (“Inland”).

RECITALS:

A.

Investor and Inland entered into that certain Agreement of Contribution dated
October 3, 2012 (the "Contribution Agreement") for the contribution of improved
real property constituting the shopping center commonly known as Killingly
Crossings (the “Shopping Center”), located in Dayville, CT, as more particularly
described in the Contribution Agreement (the “Property”).  

B.

Reserved;

C.

Pursuant to the Contribution Agreement, the parties agreed that in connection
with Contribution under the Contribution Agreement (the “Contribution”), they
would enter into a partnership agreement (the “Company Agreement”) to provide
for the ownership of the Property and the contribution of additional sums toward
the value of the Earnout tenancies located in the Shopping Center subject to
certain terms and conditions.

D.

As of October 3, 2012 Investor and Inland made their respective contributions to
the Company.

E.

All capitalized terms in this Earnout Agreement have the same meanings as in the
Company Agreement unless expressly provided otherwise herein.

NOW, THEREFORE, in consideration of the premises, the covenants and agreements
hereinafter set forth and in furtherance of the terms of the Company Agreement,
it is agreed as follows:

1.

Upon the formation of the Company, the sum of $11,710,000 (the “Initial
Contribution Amount”) was contributed to the Company by Inland and the Property
was contributed by Investor to the Company; subject to the terms of this Earnout
Agreement, Investor shall have the right to earn payment of the Earnout Value in
the form of cash or as an additional contribution to the Company, or any
combination thereof.





- 3 -










2.

Investor shall have up to (and not to exceed) January 31, 2015 (the "Earnout
Period") to satisfy the Occupancy Conditions (as hereinafter defined) and earn
the Earnout Value.  

(a)

Inland has approved of the Earnout leases consistent with the terms of the
Earnout Chart attached hereto.




(b)

Investor shall be deemed to have earned a portion of the Earnout Value upon
satisfaction of each of the following described “Occupancy Conditions” for each
Earnout Tenancy: (i) each Earnout Tenant shall have a fully-executed lease which
has been approved by Inland and which shall be in compliance with the Leasing
Parameters attached hereto as Schedule 2 and made a part hereof, (ii) the
Earnout Tenant shall be open for business to the public with a fully-stocked
store, (iii) the Earnout Tenant shall be current in the payment of full rent and
reimbursements, (iv) all the leasing commissions and tenant improvement
allowances shall have either been paid for by Investor or credited to the
Company for payment to the Earnout Tenant when due in accordance with the terms
of the Earnout Tenant lease, (v) a permanent certificate of occupancy or its
equivalent occupancy permit shall have been issued by the local governmental
authorities and delivered to the Company, for the Earnout Tenant demised
premises, (vi) the Earnout Tenant shall have provided an executed estoppel
certificate executed also by any guarantor, and (vii) Investor shall provide to
the Company a later-date title endorsement insuring title to the Property is not
subject to (x) any liens related to any work performed by or on behalf of
Investor or the Earnout Tenant, or (y) any other unpermitted exceptions.

(c)

The Earnout Value so earned by Investor shall be credited to the Invested
Capital of Investor under the Company Agreement (the “Earnout Tenant
Contribution”).  Inland and Investor shall be responsible for related costs and
fees in accordance with the terms of the Company Agreement.

(d)

Investor shall be responsible for the installation of all improvements to the
Property required as a condition to occupancy under  an Earnout Tenant lease, if
any, to be performed after the Earnout Tenant Contribution (“Post-Contribution
Earnout Work”).  Investor's obligations under this Section 2(d) shall survive
the Earnout Tenant Contribution until Investor completes such Post-Contribution
Earnout Work.  

(e)

Investor shall assign any applicable warranties to the Company at Investor’s
sole cost upon the Earnout Tenant Contribution.

3.

Inland (on behalf of the Company) hereby grants to Investor and its
representatives the right to enter the Property to perform any Post-Contribution
Earnout Work required with regard to an Earnout Tenant lease under Section 2
above.  Inland shall cooperate with Investor in all reasonable respects in
Investor’s performance of any Post-Contribution Earnout Work.  Investor shall
indemnify, defend and hold Inland and the Company and its respective agents and
employees, harmless from and against any and all causes of action, damages,
losses, demands, judgments, liens, claims, costs, and expenses (including
reasonable attorney’s fees and court costs) which arise or occur in connection
with: (a) any matter related to bodily injury, death or property damage caused
by Investor or its contractor in connection with the performance of the
Post-Contribution Earnout Work, and (b) any mechanics lien claim arising after
the Earnout Tenant Contribution from Investor’s performance of the
Post-Contribution Earnout Work.  Investor, or Investor’s contractor, shall
purchase and maintain, with a company or companies lawfully authorized to do
business in the State of New York, comprehensive general liability insurance and
insurance for protection from (i) claims under worker’s or workmen’s
compensation acts and other employee benefit acts which are applicable, (ii)
claims for damages





- 4 -










because of bodily injury, including death, and (iii) claims for damages, to
property other than for the Post-Contribution Earnout Work itself, which may
arise out of or result from the performance of the Post-Contribution Earnout
Work, whether actually performed by Investor or a contractor/subcontractor or
anyone directly or indirectly employed by any of them.  This insurance shall be
written for not less than $2,000,000.00 and shall include contractual liability
insurance applicable to Investor’s obligations.  Investor shall assign to the
Company all warranties in respect of the Post-Contribution Earnout Work.
 Investor’s obligations under this Section shall survive each Earnout Tenant
Contribution for a period of twelve (12) months.  

4.

To the extent that an Earnout Tenant is not separately billed for real estate
taxes, Investor shall pay to the Company its proportionate share of such tax
bills attributable to the Earnout Tenant tenancy during the pendency of the
Earnout Period.




5.

Upon the expiration of the Earnout Period, this Earnout Agreement shall
terminate and Investor expressly waives any right to payment of any Earnout
Value.

6.

All notices, certificates, requests, demands, materials and other communications
hereunder shall be in writing and given in accordance with the terms of the
Company Agreement.     

7.

This Earnout Agreement shall be governed by and construed in accordance with the
laws of the State of New York.

8.

No individual or entity other than the Company, Inland and Investor shall have
any rights under this Earnout Agreement or any right or claim to the Earnout
Value by or through this Earnout Agreement.

9.

A breach of this Earnout Agreement by Inland or Investor shall be deemed a
breach of the Company Agreement, and Inland and Investor shall have all rights,
duties, obligations and remedies for such breach as are set forth in the Company
Agreement, including, but not limited to, the right to attorneys’ fees in
connection with the enforcement of this Earnout Agreement.

10.

This Earnout Agreement may be executed in one or more counterparts, each of
which shall constitute an original and all of which taken together shall
constitute one Earnout Agreement.  Facsimile transmission or scanned (pdf) copy
of any executed original of the signature page of this Agreement shall be deemed
to be the same as the delivery of an executed original.  At the request of any
party hereto, the other parties shall confirm facsimile transmissions by
executing duplicate original documents and delivering the same to the requesting
party.





- 5 -













IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.

INVESTOR:

DAYVILLE UNIT INVESTORS, LLC

By: ____________________________
                                                                







INLAND:

Inland Diversified Dayville Killingly Member II, L.L.C., a  Delaware limited
liability company




By: Inland Diversified Real Estate Trust, Inc., a Maryland corporation, its sole
member

By: ______________________________

Name:   

                                                                 Its:








- 6 -










Schedule 2

 LEASING PARAMETERS

1.

The proposed use shall be a use typically found in retail centers of this type.

2.

The proposed use shall be subject to Inland’s reasonable right of approval be
based upon the proposed tenant use in consideration of duplicate uses at the
Property and duplicate uses at properties of the same size and class as the
Property.

3.

The proposed lease must provide for tenant sales reporting at a minimum of
quarterly with monthly being the preferred method. The exception being “National
Credit Tenants;” defined as a minimum of $1B in annual gross sales.

4.

The proposed use shall not violate any exclusives (nor any prohibited uses)
existing in any other tenant’s lease or covenants existing in any other
documents of record.

5.

Any co-tenancy provisions of a proposed lease shall be subject to Inland’s
approval in its sole discretion.

6.

The proposed lease shall be for an original term of not less than 5 years, nor
more than 10 years.

7.

No concessions shall be provided to the tenant (e.g., free rent, CAM, taxes,
insurance relief, TI’s) which would be at Inland’s expense. Concessions granted
at Investor’s expense are permitted, subject to Inland’s approval and the terms
of these Leasing Parameters.

8.

All leases shall be prepared substantially in accordance with the small shop
tenant lease form approved by Inland subject to commercially reasonable
variances and prevailing market parameters.

9.

The proposed tenant or operator shall have successful retail and/or business
operating experience including, but not limited to, three years in the type of
business to be operated at the leased premises.  In the absence of three years
experience, the proposed tenant must be an approved franchisee of a recognized
franchisor.

10.

The proposed tenant or operator (or the franchisor, if applicable) shall have
more than one location.

11.

The proposed non-national credit tenant and/or lease guarantor shall have an
aggregate net worth of at least five years of the total aggregate annualized
rent, including all expenses, for any tenant of the leased premises.
Additionally, any guarantor shall have liquid assets equivalent to 24 months of
aggregate rent at the time of lease execution.





- 7 -










12.

All proposed leases shall average at least 3% increases per year over the
primary term of the lease. The only permitted exception is National Credit
Tenants which must average no less than 10% increases every five years minimum.

13.

No proposed lease will include rent reductions or early termination clauses of
any kind prior to the end of the 5th lease year and except for customary
casualty and condemnation provisions.

14.

In addition to tenant’s base rent, the proposed leases will include 100%
reimbursement for taxes, insurance and common area maintenance, including either
a 10% (of CAM) administrative charge or a 4-1/2% management fee.

15.

Inland shall act in a commercially reasonable manner and in good faith during
its review and determination of the credit worthiness of any tenant and/or
guarantor.   Also, Inland agrees to respond to Investor deliveries of
tenant/guarantor credit information within 5 business days after its receipt by
Inland.

16.

Tenant improvement allowances, free rent, leasing commissions and similar costs
shall be paid by Investor or otherwise credited to Inland for payment when due.

17.

Tenant improvement allowances provide in a proposed lease shall be at market
rates, not to exceed $15.00 for 2nd generation space and $30.00 per square foot
for 1st generation space (over vanilla shell).

18.

No proposed tenant shall be: (i) under common ownership and/or control of
Investor, nor (ii) related (in the context of familial relations and also in the
context of business relations) to Investor or its respective constituent
partners, members, owners, etc.

Earnout Chart







[exhibit101llcoperatingagr002.gif] [exhibit101llcoperatingagr002.gif]





- 8 -










Schedule 6.5







attach copy of accepted Environmental Policies








- 9 -


